Exhibit 10.1



 

 

EXECUTION COPY

U.S. $335,000,000

3-YEAR CREDIT AGREEMENT

Dated as of July 18, 2008

Among

THE INTERPUBLIC GROUP OF COMPANIES, INC.

as Company

 

THE INITIAL LENDERS, INITIAL ISSUING BANKS AND SWING LINE BANK NAMED HEREIN

as Initial Lenders, Initial Issuing Banks and Swing Line Bank

CITIBANK, N.A.

as Administrative Agent

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

HSBC BANK USA, NATIONAL ASSOCIATION

and

ING CAPITAL LLC

as Co-Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.

as Joint Lead Arrangers and Joint Book Managers

 

 

 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1  SECTION
1.01.    Certain Defined Terms    1  SECTION 1.02.    Computation of Time
Periods    11  SECTION 1.03.    Accounting Terms    11  ARTICLE II AMOUNTS AND
TERMS OF THE ADVANCES AND LETTERS OF CREDIT    11  SECTION 2.01.    The Advances
and Letters of Credit    11  SECTION 2.02.    Making the Advances    12  SECTION
2.03.    Issuance of and Drawings and Reimbursement Under Letters of Credit   
14  SECTION 2.04.    Fees    16  SECTION 2.05.    Optional Termination or
Reduction of the Revolving Credit Commitments    16  SECTION 2.06.    Repayment 
  16  SECTION 2.07.    Interest on Advances    17  SECTION 2.08.    Interest
Rate Determination    18  SECTION 2.09.    Optional Conversion of Revolving
Credit Advances    19  SECTION 2.10.    Prepayments of Advances    19  SECTION
2.11.    Increased Costs    20  SECTION 2.12.    Illegality    21  SECTION
2.13.    Payments and Computations    21  SECTION 2.14.    Taxes    23  SECTION
2.15.    Sharing of Payments, Etc.    24  SECTION 2.16.    Evidence of Debt   
24  SECTION 2.17.    Use of Proceeds    25  SECTION 2.18.    Increase in the
Aggregate Revolving Credit Commitments    25  ARTICLE III CONDITIONS TO
EFFECTIVENESS AND LENDING    26    i

 

 


--------------------------------------------------------------------------------



 

 

SECTION 3.01.    Conditions Precedent to Effectiveness of Section 2.01    26 
SECTION 3.02.    Initial Advance to Each Designated Subsidiary    27  SECTION
3.03.    Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase    28  SECTION 3.04.    Determinations Under Sections 3.01 and 3.02   
28  ARTICLE IV REPRESENTATIONS AND WARRANTIES    28  SECTION 4.01.   
Representations and Warranties of the Company    28  ARTICLE V COVENANTS OF THE
COMPANY    30  SECTION 5.01.    Affirmative Covenants    30  SECTION 5.02.   
Negative Covenants    33  SECTION 5.03.    Financial Covenants    36  ARTICLE VI
EVENTS OF DEFAULT    37  SECTION 6.01.    Events of Default    37  SECTION
6.02.    Actions in Respect of the Letters of Credit upon Default    39  ARTICLE
VII GUARANTY    40  SECTION 7.01.    Guaranty    40  SECTION 7.02.    Guaranty
Absolute    40  SECTION 7.03.    Waivers and Acknowledgments    41  SECTION
7.04.    Subrogation    41  SECTION 7.05.    Continuing Guaranty; Assignments   
42  ARTICLE VIII THE AGENT    42  SECTION 8.01.    Authorization and Authority 
  42  SECTION 8.02.    Agent Individually    42  SECTION 8.03.    Duties of
Agent; Exculpatory Provisions    43  SECTION 8.04.    Reliance by Agent    44 
SECTION 8.05.    Delegation of Duties    44  SECTION 8.06.    Resignation of
Agent    44   

 

ii


--------------------------------------------------------------------------------



 

 

SECTION 8.07.    Non-Reliance on Agent and Other Lenders    45  SECTION 8.08.   
No Other Duties, etc    45  ARTICLE IX MISCELLANEOUS    46  SECTION 9.01.   
Amendments, Etc.    46  SECTION 9.02.    Notices, Etc.    46  SECTION 9.03.   
No Waiver; Remedies    47  SECTION 9.04.    Costs and Expenses    47  SECTION
9.05.    Right of Set-off    48  SECTION 9.06.    Binding Effect    48  SECTION
9.07.    Assignments and Participations    48  SECTION 9.08.    Confidentiality 
  51  SECTION 9.09.    Designated Subsidiaries    51  SECTION 9.10.    Governing
Law    52  SECTION 9.11.    Execution in Counterparts    52  SECTION 9.12.   
Judgment    52  SECTION 9.13.    Jurisdiction, Etc.    52  SECTION 9.14.   
Substitution of Currency    53  SECTION 9.15.    No Liability Regarding Letters
of Credit    53  SECTION 9.16.    Patriot Act Notification    53  SECTION 9.17. 
  No Fiduciary Duty    53  SECTION 9.18.    Waiver of Jury Trial    55 

 

iii

 


--------------------------------------------------------------------------------



 

 

Schedules          Schedule I  -    List of Applicable Lending Offices  Schedule
2.01(c)  -    Existing Letters of Credit      Exhibits          Exhibit A  -   
Form of Note  Exhibit B  -    Form of Notice of Borrowing  Exhibit C  -    Form
of Assignment and Acceptance  Exhibit D-1  -    Form of Opinion of Cleary
Gottlieb Steen & Hamilton LLP  Exhibit D-2  -    Form of Opinion of In-House
Counsel for the Company  Exhibit E  -    Form of Designation Agreement  Exhibit
F  -    Form of Assumption Agreement 



 

 

 

 

 

iv

 

 


--------------------------------------------------------------------------------



 

3-YEAR CREDIT AGREEMENT

Dated as of July 18, 2008

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), the banks and other financial institutions (the “Initial Lenders”)
listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
syndication agent, HSBC BANK USA, NATIONAL ASSOCIATION and ING CAPITAL LLC, as
co-documentation agents, CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN
SECURITIES INC., as joint lead arrangers and joint book managers, and CITIBANK,
N.A. (“Citibank”), as administrative agent (the “Agent”) for the Lenders (as
hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Advance” means a Revolving Credit Advance or a Swing Line Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent’s Account” means (a) in the case of Advances denominated in any currency
other than Swiss Francs, the account of the Agent maintained by the Agent at
Citibank at its office at Two Penns Way, New Castle, Delaware 19720, Account
No. 36852248, Attention: Bank Loan Syndications, (b) in the case of Advances
denominated in Swiss Francs, the account of the Sub-Agent designated in writing
from time to time by the Agent to the Company and the Lenders for such purpose
and (c) in any such case, such other account of the Agent as is designated in
writing from time to time by the Agent to the Company and the Lenders for such
purpose.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Leverage Ratio as set forth in the most recent compliance
certificate received by the Agent in accordance with Section 5.01(h)(i) or (ii),
as applicable, as set forth below:

 

Leverage Ratio

Applicable Margin for

Base Rate Advances

Applicable Margin for

Eurocurrency Rate Advances

Level 1

> 2.0 to 1

 

1.000%

 

2.000%

Level 2

=< 2.0 to 1

 

0.750%

 

1.750%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a compliance certificate is

 


--------------------------------------------------------------------------------



 

delivered pursuant to Section 5.01(h)(i) or (ii), as applicable; provided,
however, that if a compliance certificate is not delivered when due in
accordance with such Section, then Pricing Level 1 shall apply as of the first
Business Day after the date on which such compliance certificate was required to
have been delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.08(g).

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Leverage Ratio as set forth in the most recent compliance
certificate received by the Agent in accordance with Section 5.01(h)(i) or (ii),
as applicable, as set forth below:

 

Leverage Ratio

Applicable

Percentage

Level 1

> 2.0 to 1

 

1.000%

Level 2

=< 2.0 to 1

 

0.750%

 

Any increase or decrease in the Applicable Percentage resulting from a change in
the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a compliance certificate is delivered pursuant to
Section 5.01(h)(i) or (ii), as applicable; provided, however, that if a
compliance certificate is not delivered when due in accordance with such
Section, then Pricing Level 1 shall apply as of the first Business Day after the
date on which such compliance certificate was required to have been delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of Section 2.08(g).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.18(b).

“Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), converting all
non-Dollar amounts into the Dollar Equivalent thereof at such time.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate; and

(b)           ½ of one percent per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Borrowers” means, collectively, the Company and the Designated Subsidiaries
from time to time.

 

 

2

 

 


--------------------------------------------------------------------------------



 

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euros, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open for payments
in Euros).

“Commitment” means a Revolving Credit Agreement, a Swing Line Commitment or a
Letter of Credit Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of The Swiss Federation, lawful
currency of Japan, Euro and any other currency (other than Dollars) requested by
the applicable Borrower that can be provided by all Lenders.

“Committed L/C Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of The Swiss Federation, lawful
currency of Japan, lawful currency of Singapore, lawful currency of Canada,
lawful currency of Sweden, lawful currency of Denmark, lawful currency of
Australia, Euro and any other currency (other than Dollars) requested by the
applicable Borrower that can be provided by all Issuing Banks.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
Consolidated financial statements as of such date.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all payment obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all payment
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all payment obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all payment obligations of such
Person as lessee under leases that have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases, (f) all
payment obligations, contingent or otherwise, of such Person in respect of
acceptances, letters of credit or similar extensions of credit, (g) all payment
obligations of such Person in respect of Hedge Agreements, (h) all Debt of
others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (i) all Debt referred to in clauses (a) through
(h) above secured by (or for which the holder of such Debt has an existing
right,

 

 

3

 

 


--------------------------------------------------------------------------------



 

contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt; provided, however, that the term “Debt” shall not include obligations
under agreements providing for indemnification, deferred purchase price payments
or similar obligations incurred or assumed in connection with the acquisition or
disposition of assets or stock, whether by merger or otherwise.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto signed by such Designated Subsidiary
and the Company.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or Assumption Agreement
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

“EBITDA” means, for any period, operating income (or operating loss) plus (a)
depreciation expense, (b) amortization expense and (c) other non-cash charges in
an amount not to exceed $75,000,000 in any period of four fiscal quarters, in
each case determined in accordance with GAAP for such period.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender that is a
financial institution; and (iii) any other Person approved by the Agent, each
Issuing Bank and, unless an Event of Default has occurred and is continuing at
the time any assignment is effected in accordance with Section 9.07, the
Company, each such approval not to be unreasonably withheld or delayed;
provided, however, that neither the Company nor an Affiliate of the Company
shall qualify as an Eligible Assignee. For the avoidance of doubt, a structured
finance vehicle, fund or similar entity, or any similar Person in connection
with a securitization, shall not be an Eligible Assignee.

“Equivalent” in Dollars of any Committed Currency or Committed L/C Currency on
any date means the equivalent in Dollars of such currency determined by using
the quoted spot rate at which the Agent’s or applicable Issuing Bank’s principal
office in London offers to exchange Dollars for such currency in London at
approximately 4:00 P.M. (London time) (unless otherwise indicated by the terms
of this Agreement) on such date as is required pursuant to the terms of this
Agreement, and the “Equivalent” in any Committed Currency or Committed L/C
Currency of Dollars means the equivalent in such currency of Dollars determined
by using the quoted spot rate at which the Agent’s or applicable Issuing Bank’s
principal office in London offers to exchange such currency for Dollars in
London at approximately 4:00 P.M. (London time) (unless otherwise indicated by
the terms of this Agreement) on such date as is required pursuant to the terms
of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Company, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

 

 

 

4

 

 


--------------------------------------------------------------------------------



 

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Company or any ERISA Affiliate in the circumstances described in Section 4062(e)
of ERISA; (e) the withdrawal by the Company or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) a determination that any Plan is in “at risk” status
(within the meaning of Section 303 of ERISA); or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or Assumption Agreement
pursuant to which it became a Lender (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender as such Lender may
from time to time specify to the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) in the case of any Borrowing
denominated in Dollars or any Committed Currency, the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Reuters LIBOR01 Page (or any successor page) as the London interbank offered
rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the respective rates per annum at which deposits in Dollars or the
applicable Committed Currency are offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to such Reference Bank’s
Eurocurrency Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period
(subject, however, to the provisions of Section 2.08) by (b) a percentage equal
to 100% minus the Eurocurrency Rate Reserve Percentage for such Interest Period.

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of

 

 

 

5

 

 


--------------------------------------------------------------------------------



 

Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“GAAP” has the meaning specified in Section 1.03.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Information” has the meaning specified in Section 9.08.

“Information Memorandum” means the information memorandum dated June 24, 2008
used by the Agent in connection with the syndication of the Revolving Credit
Commitments.

“Interest Expense” means, for any period, without duplication, (i) interest
expense (including the interest component on obligations under capitalized
leases), whether paid or accrued, on Total Debt of the Company and its
Consolidated Subsidiaries net of interest income of the Company and its
Consolidated Subsidiaries and (ii) solely for purposes of determining the
Interest Coverage Ratio, cash dividends, whether paid or accrued, on any
preferred stock of the Company that is convertible into common stock of the
Company, in each case for such period.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurocurrency Rate Advance and ending on the last day of the period
selected by the Borrower requesting such Borrowing pursuant to the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by such Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months or, subject to
clause (iii) of this definition, nine or twelve months, as such Borrower may,
upon notice received by the Agent not later than 11:00 A.M. (New York City time)
on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

(i)            such Borrower may not select any Interest Period that ends after
the Termination Date;

 

 

6

 

 


--------------------------------------------------------------------------------



 

 

(ii)           Interest Periods commencing on the same date for Eurocurrency
Rate Advances comprising part of the same Borrowing shall be of the same
duration;

(iii)          in the case of any such Revolving Credit Borrowing, the Borrowers
shall not be entitled to select an Interest Period having duration of nine or
twelve months unless, by 2:00 P.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, each Lender notifies the
Agent that such Lender will be providing funding for such Revolving Credit
Borrowing with such Interest Period (the failure of any Lender to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such Lender to the requested duration of such Interest Period); provided that,
if any or all of the Lenders object to the requested duration of such Interest
Period, the duration of the Interest Period for such Revolving Credit Borrowing
shall be one, two, three or six months, as specified by the Borrower requesting
such Revolving Credit Borrowing in the applicable Notice of Revolving Credit
Borrowing as the desired alternative to an Interest Period of nine or twelve
months;

(iv)          whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

(v)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Issuing Bank” means JPMorgan, as the initial Issuing Bank, and any Eligible
Assignee to which a portion of the Letter of Credit Commitment hereunder has
been assigned pursuant to Section 9.07 or any other Lender (so long as such
Eligible Assignee or such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the Agent of its
Applicable Lending Office and its Letter of Credit Commitment (which information
shall be recorded by the Agent in the Register)), for so long as the initial
Issuing Bank, Eligible Assignee or Lender, as the case may be, shall have a
Letter of Credit Commitment.

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.

“L/C Related Documents” has the meaning specified in Section 2.06(c)(i).

“Lenders” means the Initial Lenders, each Swing Line Bank, each Issuing Bank and
each Person that shall become a party hereto pursuant to Section 9.07.

“Letter of Credit” has the meaning specified in Section 2.01(c).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit to any Borrower in
(a) initially, the Dollar amount set forth opposite the Issuing Bank’s name on
the signature pages hereto under the caption “Letter of Credit Commitment” and
(b) thereafter, the Dollar amount set forth for such Issuing Bank in the
Register maintained by the

 

 

7

 

 


--------------------------------------------------------------------------------



 

Agent pursuant to Section 9.07(d) as such Issuing Bank’s “Letter of Credit
Commitment”, in each case as such amount may be increased or reduced from time
to time pursuant to the terms of this Agreement.

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $200,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

“Leverage Ratio” means, as of the last day of each fiscal quarter of the
Company, the ratio of (i) Total Debt of the Company and its Consolidated
Subsidiaries as of such date to (ii) Consolidated EBITDA of the Company and its
Consolidated Subsidiaries for the period of four fiscal quarters then ended.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor, and any
factoring or similar assignment of accounts receivable.

“Loan Document” means this Agreement, the Notes, if any, and the other L/C
Related Documents.

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any other Loan Document or (c) the ability of the
Company to perform its obligations under this Agreement or any other Loan
Document.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Participation Cut-Off Date” has the meaning specified in Section 2.03(c).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

 

8

 

 


--------------------------------------------------------------------------------



 

 

“Payment Office” means, for any Committed Currency or Committed L/C Currency,
such office of Citibank as shall be from time to time selected by the Agent and
notified by the Agent to the Company and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Revolving Credit Commitment at such time and the denominator of which is the
aggregate Revolving Credit Commitments at such time and (b) such amount.

“Reference Banks” means Citibank, JPMorgan and HSBC Bank USA, National
Association.

“Register” has the meaning specified in Section 9.07(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate outstanding principal amount (based on the
Equivalent in Dollars at such time) of the Revolving Credit Advances, or, if no
such principal amount is then outstanding, Lenders having at least a majority in
amount of the Revolving Credit Commitments.

“Revolving Credit Advance” means an Advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Sections 2.01(a) or 2.03(c).

“Revolving Credit Commitment” means as to any Lender, the obligation of such
Lender to make Revolving Credit Advances to any Borrower in (a) initially, the
Dollar amount set forth opposite such Lender’s name on Schedule I hereto as such
Lender’s “Revolving Credit Commitment” and (b) thereafter, the Dollar amount set
forth for such Lender in the Register maintained by the Agent pursuant to
Section 9.07(d), as such amount may be increased or reduced from time to time
pursuant to the terms of this Agreement.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it

 

 

9

 

 


--------------------------------------------------------------------------------



 

will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Letter of Credit” has the meaning specified in Section 2.01(c).

“Sub-Agent” means Citibank International plc.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Swing Line Advance” means an Advance in Dollars made by any Swing Line Bank to
any Borrower as part of a Swing Line Borrowing pursuant to Section 2.01(b) or by
any Lender pursuant to Section 2.02(b).

“Swing Line Bank” means Citibank and any other Lender that expressly agrees in a
writing delivered to the Company and the Agent to perform in accordance with all
of the obligations that, by the terms of this Agreement, are required to be
performed by such Lender as a Swing Line Bank.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by any Swing Line Bank.

“Swing Line Commitment” means with respect to any Swing Line Bank (a) initially,
the Dollar amount set forth opposite such Swing Line Bank’s name on Schedule I
hereto as such Swing Line Bank’s “Swing Line Commitment” and (b) thereafter, the
Dollar amount set forth for such Swing Line Bank in the Register maintained by
the Agent pursuant to Section 9.07(d), as such amount may be increased or
reduced from time to time pursuant to the terms of this Agreement.

“Swing Line Facility” has the meaning specified in Section 2.01(b).

“Termination Date” means the earlier of (a) July 18, 2011 and (b) the date of
termination in whole of the Revolving Credit Commitments pursuant to
Section 2.05 or 6.01.

“Total Debt” means, without duplication, the aggregate principal amount of Debt
for money borrowed (including unreimbursed drawings under letters of credit) or
any capitalized lease obligation, any obligation under a purchase money
mortgage, conditional sale or other title retention agreement or any obligation
under notes payable or drafts accepted representing extensions of credit, but
shall not include any Debt in respect of Hedge Agreements.

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit to any Borrower
in an amount (converting all non-Dollar amounts into the then Dollar Equivalent
thereof) equal to the excess of (a) the amount of its Letter of Credit
Commitment over (b) the aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank.

 

 

10

 

 


--------------------------------------------------------------------------------



 

 

“Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances
(based in respect of any Revolving Credit Advances denominated in a Committed
Currency or the Equivalent in Dollars at such time) made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of (A) the aggregate principal amount of all Swing Line Advances
then outstanding and (B) the aggregate Available Amount of all the Letters of
Credit outstanding at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit. (a) Revolving Credit Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Revolving Credit Advances to any Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date in an aggregate amount (based in respect of any Revolving Credit Advances
to be denominated in a Committed Currency on the Equivalent in Dollars
determined on the date of delivery of the applicable Notice of Borrowing) for
all Borrowers not to exceed such Lender’s Unused Commitment. Each Borrowing
shall be in an aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof in the case of Revolving Credit Advances
denominated in Dollars and the Equivalent of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof in the case of Revolving Credit Advances
denominated in any Committed Currency (determined on the date of the applicable
Notice of Borrowing) and shall consist of Revolving Credit Advances of the same
Type and in the same currency made on the same day by the Lenders ratably
according to their respective Revolving Credit Commitments. Within the limits of
each Lender’s Revolving Credit Commitment, any Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a).

(b)           Swing Line Advances. Each Swing Line Bank severally agrees, on the
terms and conditions hereinafter set forth, to make Swing Line Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date (i) in an aggregate amount of Swing
Line Advances made by all Swing Line Banks to all Borrowers not to exceed at any
time outstanding $10,000,000 (the “Swing Line Facility”) and (ii) in an amount
not to exceed the Unused Commitments of the Lenders on such Business Day. No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance. Each Swing Line Borrowing shall be in
an amount of $500,000 or an integral multiple of $10,000 in excess thereof and
shall consist of a Base Rate Advance. Within the limits of the Swing Line
Facility and within the limits referred to in clause (ii) above, any Borrower
may borrow under this Section 2.01(b), prepay pursuant to Section 2.10 and
reborrow under this Section 2.01(b).

(c)           Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit”) for the account of any Borrower from time to time on any Business Day
during the period from the Effective Date until 30 days before the Termination
Date (i) in an aggregate Available Amount for all Letters of Credit issued by
all Issuing Banks not to exceed at any time the Letter of Credit Facility at
such time, (ii) in an amount for each Issuing Bank (converting all non-Dollar
amounts

 

 

11

 

 


--------------------------------------------------------------------------------



 

into the then Dollar Equivalent thereof) not to exceed the amount of such
Issuing Banks’ Letter of Credit Commitment at such time and (iii) in an amount
for each such Letter of Credit (converting all non-Dollar amounts into the then
Dollar Equivalent thereof) not to exceed an amount equal to the Unused
Commitments of the Lenders at such time. Each Letter of Credit shall be in an
amount of $10,000 (or the Equivalent thereof in any Committed L/C Currency) or
any integral multiple of $1,000 in excess thereof. No Letter of Credit shall
have an expiration date (including all rights of any Borrower or the beneficiary
to require renewal) later than the earlier of (x) 15 days prior to the
Termination Date or (y) the date that is one year after the issuance thereof;
provided that any Letter of Credit which provides for automatic one-year
extension(s) of such expiration date shall be deemed to comply with the
foregoing requirement if the applicable Issuing Bank has the unconditional right
to prevent any such automatic extension from taking place. Notwithstanding
anything to the contrary in the preceding sentence, Letters of Credit issued by
any Issuing Bank may have expiration dates as mutually agreed upon by the
Company and such Issuing Bank (any such Letters of Credit with expiration dates
after 15 days prior to the Termination Date, “Special Letters of Credit”).
Within the limits referred to above, any Borrower may request the issuance of
Letters of Credit under this Section 2.01(c), repay any Advances resulting from
drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(c). Each letter of credit
listed on Schedule 2.01(c) shall be deemed to constitute a Letter of Credit
issued hereunder, and each Lender that is an issuer of such a Letter of Credit
shall, for purposes of Section 2.03, be deemed to be an Issuing Bank for each
such letter of credit, provided that all such letters of credit shall be
permitted to expire on their respective expiration dates as in effect on the
date of this Agreement (and the respective Issuing Banks are permitted to take
such steps under such letters of credit which have automatic renewal or
extension provisions to prevent such automatic renewals or extensions from
occurring) and any replacement of any such letter of credit shall be issued by
an Issuing Bank pursuant to the terms of this Agreement. The terms “issue”,
“issued”, “issuance” and all similar terms, when applied to a Letter of Credit,
shall include any renewal, extension or amendment thereof.

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.02(b) or Section 2.03(a) and except with respect to Advances made pursuant to
Section 2.03(c), each Revolving Credit Borrowing shall be made on notice, given
not later than (x) 10:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing or (y) 12:00 noon (New York City time) on the date of
the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances, by any Borrower to the Agent (and,
in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances denominated in Swiss Francs, simultaneously to the Sub-Agent), which
shall give to each Lender prompt notice thereof by facsimile. Each such notice
of a Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall
be by telephone, confirmed immediately in writing, or facsimile in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Revolving Credit Borrowing, (ii) Type of Advances comprising such Revolving
Credit Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, and
(iv) in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances, initial Interest Period and currency for each such Advance; provided,
however, that if any such notice shall fail to specify a currency, Dollars shall
be deemed to have been specified. Each Lender shall, before 2:00 P.M. (New York
City time) on the date of such Revolving Credit Borrowing, make available for
the account of its Applicable Lending Office to the Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the applicable Borrower requesting the
Revolving Credit Borrowing at the Agent’s address referred to in Section 9.02
or, in the case of a Revolving Credit Borrowing in a Committed Currency, at the
applicable Payment Office, as the case may be; provided, however, that the Agent
shall first make a portion of such funds equal to the aggregate principal amount
of any Swing Line Advances made by the Swing Line Banks and outstanding on the
date of such Revolving Credit Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the Swing Line Banks for repayment
of such Swing Line Advances.

(b)           Each Swing Line Borrowing shall be made on notice, given not later
than 3:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the applicable Borrower to each Swing Line Bank and the Agent, of
which the Agent shall give prompt notice to the Lenders. Each such notice of a
Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone,
confirmed at once in writing, or facsimile, specifying therein the requested (i)
date of such Borrowing, (ii) amount of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the tenth Business Day after
the requested date of such Borrowing. Each Swing Line Bank shall, before 5:00
P.M. (New York City time) on the date of such Swing

 

 

12

 

 


--------------------------------------------------------------------------------



 

Line Borrowing, make such Swing Line Bank’s ratable portion of such Swing Line
Borrowing available (based on the respective Swing Line Commitments of the Swing
Line Banks) to the Agent at the Agent’s Account, in same day funds in Dollars.
After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the applicable Borrower at the Agent’s address referred to in Section 9.02. The
principal amount of any Swing Line Borrowing made pursuant to this Section
2.02(b) shall accrue interest at the Base Rate and shall be for the account of
the Swing Line Bank from the date such funds are made available to such Borrower
to the date on which each other Lender purchases from such Swing Line Bank and
such Swing Line Bank sells and assigns to each such other Lender such other
Lender’s Ratable Share of such outstanding Swing Line Advance pursuant to the
immediately following sentence of this Section 2.02(b). Upon written demand by
any Swing Line Bank with a Swing Line Advance, with a copy of such demand to the
Agent, each other Lender will purchase from such Swing Line Bank, and such Swing
Line Bank shall sell and assign to each such other Lender, such other Lender’s
Ratable Share of such outstanding Swing Line Advance, by making available for
the account of its Applicable Lending Office to the Agent for the account of
such Swing Line Bank, by deposit or transfer to the Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such Lender. Each Borrower hereby
agrees to each such sale and assignment. Each Lender agrees to purchase its
Ratable Share of an outstanding Swing Line Advance on (i) the Business Day on
which demand therefor is made by the Swing Line Bank which made such Advance,
provided that notice of such demand is given not later than 11:00 A.M. (New York
City time) on such Business Day or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time. Upon any such
assignment by a Swing Line Bank to any other Lender of a portion of a Swing Line
Advance, such Swing Line Bank represents and warrants to such other Lender that
such Swing Line Bank is the legal and beneficial owner of such interest being
assigned by it, but makes no other representation or warranty and assumes no
responsibility with respect to such Swing Line Advance, this Agreement, any
Notes or any Borrower. If and to the extent that any Lender shall not have so
made the amount of such Swing Line Advance available to the Agent, such Lender
agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date such Lender is required to have
made such amount available to the Agent until the date such amount is paid to
the Agent, at the Federal Funds Rate. If such Lender shall pay to the Agent such
amount for the account of such Swing Line Bank on any Business Day, such amount
so paid in respect of principal shall constitute a Swing Line Advance made by
such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Swing Line Advance made by such Swing Line
Bank shall be reduced by such amount on such Business Day.

(c)           Anything in subsection (a) above to the contrary notwithstanding,
(i) no Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Borrowing is less than $10,000,000 (or
the Equivalent thereof in a Committed Currency) or if the obligation of the
applicable Lenders to make Eurocurrency Rate Advances shall then be suspended
pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not
be outstanding as part of more than twenty separate Borrowings.

(d)           Each Notice of Revolving Credit Borrowing and each Notice of Swing
Line Borrowing of any Borrower shall be irrevocable and binding on such
Borrower. In the case of any Revolving Credit Borrowing that the related Notice
of Revolving Credit Borrowing specifies is to be comprised of Eurocurrency Rate
Advances, the applicable Borrower requesting such Revolving Credit Borrowing
shall indemnify each applicable Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Revolving Credit Borrowing for such Revolving
Credit Borrowing the applicable conditions set forth in Article III, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Revolving Credit Borrowing when such Advance, as a result
of such failure, is not made on such date.

(e)           Unless the Agent shall have received notice from an applicable
Lender prior to the time of any Revolving Credit Borrowing, except with respect
to Borrowings pursuant to Section 2.03(c), or any Swing Line Borrowing, as the
case may be, that such Lender will not make available to the Agent such Lender’s
ratable portion of such Revolving Credit Borrowing or Swing Line Borrowing, as
the case may be, the Agent may assume that such Lender has made such portion
available to the Agent on the date of such Revolving Credit Borrowing or Swing
Line Borrowing, as the case may be, in accordance with subsection (a) or (b) of
this Section 2.02 and the Agent may, in reliance upon such assumption, make
available to the applicable Borrower proposing the Borrowing

 

 

13

 

 


--------------------------------------------------------------------------------



 

on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Agent, such Lender agrees
to repay to the Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Agent provided,
however, that if such Lender does not repay the Agent such Borrower agrees to
repay the Agent forthwith on demand such corresponding amount with interest
thereon, at (i) in the case of such Borrower, the higher of (A) the interest
rate applicable at the time to the Advances comprising such Borrowing and (B)
the cost of funds incurred by the Agent in respect of such amount and (ii) in
the case of such Lender, (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the cost of funds incurred by the Agent in respect
of such amount in the case of Advances denominated in Committed Currencies. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Revolving Credit Advance as part of such
Revolving Credit Borrowing or the Swing Line Bank’s Swing Line Advance as part
of such Swing Line Borrowing for purposes of this Agreement.

(f)            The failure of any applicable Lender or Swing Line Bank to make
the Revolving Credit Advance, except Advances made pursuant to Section 2.03(c),
or Swing Line Advance, as the case may be, to be made by it as part of any
Borrowing shall not relieve any other Lender or Swing Line Bank of its
obligation, if any, hereunder to make its Revolving Credit Advance or Swing Line
Advance on the date of such Revolving Credit Borrowing or Swing Line Borrowing,
as the case may be, but no Lender or Swing Line Bank shall be responsible for
the failure of any other Lender or Swing Line Bank to make the Revolving Credit
Advance or Swing Line Advance to be made by such other Lender or Swing Line Bank
on the date of any Revolving Credit Borrowing or Swing Line Borrowing, as the
case may be.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by facsimile. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or facsimile, specifying therein the requested (i) date of such
issuance (which shall be a Business Day), (ii) Available Amount and currency of
such Letter of Credit, (iii) expiration date of such Letter of Credit (which
expiration date shall not be later than the earlier of (x) 15 days prior to the
Termination Date or (y) the date that is one year after the issuance thereof;
provided that any such Letter of Credit which provides for automatic one-year
extension(s) of such expiration date shall be deemed to comply with the
foregoing requirement if the applicable Issuing Bank has the unconditional right
to prevent any such automatic extension from taking place and each Issuing Bank
hereby agrees to exercise such right to prevent any such automatic extension for
each such Letter of Credit outstanding after the Termination Date; and provided,
further, that the expiration date of a Special Letter of Credit shall be
determined as set forth in Section 2.01(c)), (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such customary application as such Issuing Bank may
specify to the Borrower requesting such issuance for use in connection with such
requested Letter of Credit. If the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its sole discretion, such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Borrower requesting such issuance at its
office referred to in Section 9.02 or as otherwise agreed with such Borrower in
connection with such issuance. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by a Borrower to,
or entered into by a Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit. Each
Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to any Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to

 

 

14

 

 


--------------------------------------------------------------------------------



 

such Borrower hereunder, regardless of the satisfaction of the conditions set
forth in Section 3.03. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to an assignment in
accordance with Section 9.07 or otherwise pursuant to this Agreement.
Notwithstanding anything to the contrary in the preceding sentences of this
Section 2.03(b), (i) each Lender’s obligation to acquire participations pursuant
thereto with respect to any Special Letter of Credit shall expire on the day
that is 15 days prior to the Termination Date and (ii) each Lender’s existing
participation, if any, pursuant thereto with respect to any Special Letter of
Credit shall terminate on the day that is 15 days prior to the Termination Date.

(c)           Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of a Revolving Credit Advance (and
shall be made whether or not the conditions set forth in Section 3.03 have been
satisfied; it being understood that no representations or warranties shall be
made or deemed made by any Borrower in connection with such drawing), which, in
the case of a Letter of Credit denominated in Dollars, shall be a Base Rate
Advance, in the amount of such draft or, in the case of a Letter of Credit
denominated in any currency other than Dollars, shall be a Base Rate Advance in
the Equivalent in Dollars on the date such draft is paid. Each Issuing Bank
shall give prompt notice (and such Issuing Bank will use its commercially
reasonable efforts to deliver such notice within one Business Day) of each
drawing under any Letter of Credit issued by it to the Company, the applicable
Borrower (if not the Company) and the Agent. Upon written demand by such Issuing
Bank, with a copy of such demand to the Agent and the Company, each Lender shall
pay to the Agent such Lender’s Ratable Share of such outstanding Advance, by
making available for the account of its Applicable Lending Office to the Agent
for the account of such Issuing Bank, by deposit to the Agent’s Account, in same
day funds, an amount equal to the portion of the outstanding principal amount of
such Advance to be funded by such Lender. Each Lender acknowledges and agrees
that its obligation to make Advances pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly after receipt thereof, the Agent shall transfer such funds
to such Issuing Bank. Each Lender agrees to fund its Ratable Share of any such
outstanding Advance on (i) the Business Day on which demand therefor is made by
such Issuing Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day, or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. If and to the extent that any Lender shall not have so made the amount of
such Advance available to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Agent, at the Federal Funds Rate for its account or the account of
such Issuing Bank, as applicable. If such Lender shall pay to the Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute a Revolving Credit Advance made
by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of such Advance made by such Issuing Bank shall be
reduced by such amount on such Business Day. Notwithstanding anything to the
contrary in the preceding sentences of this Section 2.03(c): (x) each Lender’s
obligation to pay its Ratable Share of any Advances pursuant thereto in respect
of any Special Letters of Credit shall expire on the day that is 15 days prior
to the Termination Date (the “Participation Cut-Off Date”); and (y) on and after
the Participation Cut-Off Date, each drawing under a Special Letter of Credit
shall be deemed not to constitute an Advance, but shall instead constitute an
immediate obligation of the applicable Borrower to reimburse the full amount of
such drawing, which obligation shall be satisfied to the extent that funds are
on deposit in the special sub-account of the L/C Cash Deposit Account (as
described in Section 2.10(c)) by application of such funds in accordance with
Section 2.10(c).

(d)           Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent and each Lender on the first Business Day of each month a written
report summarizing issuance and expiration dates of

 

 

15

 

 


--------------------------------------------------------------------------------



 

Letters of Credit issued by such Issuing Bank during the preceding month and
drawings during such month under all Letters of Credit and (B) to the Agent and
each Lender (with a copy to the Company) on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank (including, in each case, the Dollar Equivalent of
any Letter of Credit denominated in a Committed L/C Currency).

(e)           Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.

SECTION 2.04. Fees. (a) Facility Fee. The Company agrees to pay to the Agent for
the account of each Lender a facility fee on the aggregate amount of such
Lender’s Revolving Credit Commitment from the Effective Date in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the Termination Date at a rate per annum equal
to the Applicable Percentage in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing September 30, 2008, and on the Termination Date.

(b)           Letter of Credit Fees. (i) Each Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit issued at
the request of such Borrower and outstanding from time to time at a rate per
annum equal to the Applicable Margin for Eurocurrency Rate Advances in effect
from time to time during such calendar quarter, payable in arrears quarterly on
the third Business Day after the later of (a) receipt of an invoice for the
letter of credit fees or (b) the last day of each March, June, September and
December, commencing with the quarter ended September 30, 2008, and on the
Termination Date payable upon demand; provided that such commission shall be
increased by 2% per annum upon the occurrence and during the continuation of an
Event of Default if the Borrowers are required to pay Default Interest pursuant
to Section 2.07(b).

(ii)           Each Borrower shall pay to each Issuing Bank for its own account
a fronting fee on the aggregate Available Amount of all Letters of Credit issued
by such Issuing Bank at the request of such Borrower and outstanding from time
to time during each calendar quarter at a rate per annum equal to 0.25% payable
in arrears quarterly on the third Business Day after the later of (a) receipt of
an invoice for the fronting fee or (b) the last day of each March, June,
September and December, commencing with the quarter ended September 30, 2008,
and on the Termination Date payable upon demand.

(c)           Agent’s Fees. The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Company and the
Agent.

SECTION 2.05. Optional Termination or Reduction of the Revolving Credit
Commitments. The Company shall have the right, upon at least three Business
Days’ notice to the Agent, permanently to terminate in whole or to reduce
ratably in part the unused portions of the respective Revolving Credit
Commitments of the Lenders, provided that each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.

SECTION 2.06. Repayment. (a) Revolving Credit Advances. Each Borrower shall
repay to the Agent for the ratable account of the Lenders on the Termination
Date the aggregate principal amount of the Revolving Credit Advances then
outstanding to such Borrower.

(b)           Swing Line Advances. Each Borrower shall repay to the Agent for
the account of the Swing Line Banks and each other Lender which has made a Swing
Line Advance the outstanding principal amount of each Swing Line Advance made by
each of them by no later than the earlier of (i) the tenth Business Day after
the requested date of such Borrowing and (ii) the Termination Date.

 

 

16

 

 


--------------------------------------------------------------------------------



 

 

(c)           Letter of Credit Reimbursements. The obligation of any Borrower
under this Agreement to repay any Advance that results from payment of a drawing
under a Letter of Credit shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by a Borrower is without prejudice to,
and does not constitute a waiver of, any rights such Borrower might have or
might acquire as a result of the payment by any Lender of any draft or the
reimbursement by such Borrower thereof):

(i)            any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit or any other agreement or instrument relating thereto
(all of the foregoing being, collectively, the “L/C Related Documents”);

(ii)          any change in the time, manner or place of payment of any Letter
of Credit;  

(iii)          the existence of any claim, set-off, defense or other right that
any Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;

(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not substantially comply with
the terms of such Letter of Credit;

(vi)          any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of any Borrower in respect of the L/C Related
Documents; or

(vii)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing that might, but for the provisions of this
Section, constitute a legal or equitable discharge of any Borrower’s obligations
hereunder.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Revolving Credit Advance and
Swing Line Advance made to it and owing to each Lender from the date of such
Revolving Credit Advance or Swing Line Advance, as the case may be, until such
principal amount shall be paid in full, at the following rates per annum:

(i)            Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance and for each Swing Line Advance, a rate per annum
equal at all times to the sum of (x) the Base Rate in effect from time to time
plus (y) the Applicable Margin in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full or Swing Line Advance is paid in full.

(ii)           Eurocurrency Rate Advances. During such periods as such Advance
is a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

(b)           Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrowers to

 

 

17

 

 


--------------------------------------------------------------------------------



 

pay interest (“Default Interest”) on (i) the unpaid principal amount of each
Advance owing to each Lender, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum (in addition to the interest required to be paid on such Advance pursuant
to clause (a)(i) or (a)(ii) above) and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above; provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).

(b)           If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Revolving Credit Borrowing in sufficient
amounts to fund their respective Advances as a part of such Borrowing during its
Interest Period or (ii) the Eurocurrency Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Company and the
Lenders, whereupon (A) the Borrower of such Eurocurrency Advances will, on the
last day of the then existing Interest Period therefor, (1) if such Eurocurrency
Rate Advances are denominated in Dollars, either (x) prepay such Advances or (y)
Convert such Advances into Base Rate Advances and (2) if such Eurocurrency Rate
Advances are denominated in any Committed Currency, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances in the Equivalent
amount of Dollars and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.

(c)           If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, Converted into Base Rate Advances in the Equivalent
amount of Dollars.

(d)           On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Revolving Credit Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $10,000,000 (or the
Equivalent thereof in any Committed Currency), such Advances shall automatically
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, Convert into Base Rate Advances in the Equivalent
amount of Dollars.

(e)           Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be Converted
into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in any Committed Currency, be Converted into a Base Rate Advance in
the Equivalent amount of Dollars and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurocurrency Rate Advances shall be suspended.

 

 

18

 

 


--------------------------------------------------------------------------------



 

 

(f)            If Reuters LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate for any Eurocurrency Rate Advances after the Agent has
requested such information,

(i)            the Agent shall forthwith notify the Company and the Lenders that
the interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii)           with respect to Eurocurrency Rate Advances, each such Advance
will automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars, be
prepaid by the applicable Borrower or be automatically Converted into a Base
Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in any
Committed Currency, be prepaid by the applicable Borrower or be automatically
Converted into a Base Rate Advance in the Equivalent amount of Dollars, and

(iii)          the obligation of the Lenders to make Eurocurrency Rate Advances
or to Convert Base Rate Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

(g)           If, for any reason, the Company or the Lenders determine that (i)
the Leverage Ratio as calculated by the Company as of any applicable date was
inaccurate and (ii) a proper calculation of the Leverage Ratio would have
resulted in higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Agent for the account of the applicable
Lenders, promptly on demand by the Agent (or, after the occurrence of an actual
or deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Agent or any Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Agent or any Lender, as the case may be, under Section
2.04(b), 2.07 or under Article VI. The Borrowers’ obligations under this
paragraph shall survive the termination of the Revolving Credit Commitments and
the repayment of all other obligations hereunder.

SECTION 2.09. Optional Conversion of Revolving Credit Advances. The Borrower of
any Revolving Credit Advance may on any Business Day, upon notice given to the
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Conversion and subject to the provisions of
Sections 2.08 and 2.12, Convert all or any part of such Advances denominated in
Dollars of one Type comprising the same Borrowing into Advances denominated in
Dollars of the other Type; provided, however, that any Conversion of
Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(c) and no
Conversion of any such Advances shall result in more separate Borrowings than
permitted under Section 2.02(c). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower giving such notice.

SECTION 2.10. Prepayments of Advances. (a) Optional. Each Borrower may, upon
notice at least two Business Days prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing or Swing Line Advances comprising part of
the same Swing Line Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof in the case of Revolving Credit Advances denominated in Dollars (or in
an aggregate principal amount of $500,000 or an integral multiple of $10,000 in
excess thereof in the case of Swing Line Advances) and the Equivalent of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof in the case
of Revolving Credit Advances denominated in any Committed Currencies

 

 

19

 

 


--------------------------------------------------------------------------------



 

(determined on the date notice of prepayment is given) and (y) in the event of
any such prepayment of a Eurocurrency Rate Advance, such Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(c).

(b)           Mandatory Prepayments. (i) If the Agent notifies the Company on
the second Business Day prior to any interest payment date that the sum of (A)
the aggregate principal amount of all Advances denominated in Dollars then
outstanding plus (B) the Equivalent in Dollars (both (A) and (B) determined on
the third Business Day prior to such interest payment date) of the aggregate
principal amount of all Advances denominated in Committed Currencies and
Committed L/C Currencies then outstanding exceeds 103% of the aggregate
Revolving Credit Commitments of the Lenders on such date, the Borrowers shall,
within two Business Days after receipt of such notice, prepay the outstanding
principal amount of any Advances owing by the Borrowers in an aggregate amount
sufficient to reduce such sum after such payment to an amount not to exceed 100%
of the aggregate Revolving Credit Commitments of the Lenders. The Agent shall
provide such notice to the Company at the request of any Lender.

(ii)           Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrowers shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c). The
Agent shall give prompt notice of any prepayment required under this Section
2.10(b) to the Company and the Lenders.

(c)           Letters of Credit. (i) The Company shall, on the day that is 15
days prior to the Termination Date, pay to the Agent for deposit in the regular
sub-account of the L/C Cash Deposit Account an amount sufficient to cause the
aggregate amount on deposit in the regular sub-account of the L/C Cash Deposit
Account to equal the sum of (a) 103% of the Dollar Equivalent of the aggregate
Available Amount of all Letters of Credit, other than Special Letters of Credit,
then outstanding denominated in any Committed L/C Currency other than Dollars
and (b) 100% of the aggregate Available Amount of all Letters of Credit, other
than Special Letters of Credit, then outstanding denominated in Dollars. Upon
the drawing of any such Letter of Credit, to the extent funds are on deposit in
the regular sub-account of the L/C Cash Deposit Account, such funds shall be
applied to reimburse the applicable Issuing Banks to the extent permitted by
applicable law, and if so applied, then such reimbursement shall be deemed a
repayment of the corresponding Advance in respect of such Letter of Credit.
After all such Letters of Credit shall have expired or been fully drawn upon and
all other obligations of the Borrowers thereunder shall have been paid in full,
the balance, if any, in such regular sub-account of the L/C Cash Deposit Account
in respect of such Letters of Credit shall be promptly returned to the Company.

(ii)           The Company shall, on the day that is 105 days prior to the
Termination Date, pay to the Agent for deposit in the special sub-account of the
L/C Cash Deposit Account established for each Issuing Bank that has issued an
outstanding Special Letter of Credit (against which such Issuing Bank and its
Affiliates shall have rights of setoff with respect to any obligations, whether
matured or contingent, in respect of Special Letters of Credit issued by such
Issuing Bank) an amount sufficient to cause the aggregate amount, denominated in
the same currency or currencies in which the respective Special Letters of
Credit then outstanding are denominated, on deposit in such special sub-account
of the L/C Cash Deposit Account to equal 100% of the aggregate Available Amount
of all Special Letters of Credit issued by such Issuing Bank then outstanding.
Upon the drawing of any Special Letter of Credit, to the extent funds are on
deposit in the applicable special sub-account of the L/C Cash Deposit Account in
respect of such Special Letter of Credit, such funds shall be applied (prior to
the application of any other funds) to reimburse the Issuing Bank of such Letter
of Credit to the extent permitted by applicable law, and if so applied, then
such reimbursement shall be deemed a repayment of the corresponding Advance in
respect of such Letter of Credit. After all Special Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrowers
thereunder shall have been paid in full, the balance, if any, in such special
sub-account of the L/C Cash Deposit Account in respect of Special Letters of
Credit shall be promptly returned to the Company.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation after the date
hereof or (ii) the compliance with any guideline or request issued after the
date hereof by any central bank or other governmental authority including,
without limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having

 

 

20

 

 


--------------------------------------------------------------------------------



 

the force of law), there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining Eurocurrency Rate Advances or
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Company shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Company and the Agent by such Lender, shall
constitute prima facie evidence of such amounts.

(b)           If any Lender determines that due to the introduction of or any
change in or in the interpretation of any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) after the date hereof, taking into consideration the
policies of such Lender and any corporation controlling such Lender with respect
to capital adequacy, increases or would increase the amount of capital required
or expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such increase is based upon the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of this type and the effect of such increase is
to reduce the rate of return on such Lender’s capital or on the capital of the
corporation controlling such Lender, then, upon demand by such Lender (with a
copy of such demand to the Agent), the Company shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder. A certificate as to such amounts submitted to the Company and the
Agent by such Lender shall constitute prima facie evidence of such amounts.

(c)           If any governmental authority of the jurisdiction of any Committed
Currency or Committed L/C Currency (or any other jurisdiction in which the
funding operations of any Lender shall be conducted with respect to such
Committed Currency or Committed L/C Currency) shall introduce or increase any
reserve, liquid asset or similar requirement after the date hereof with respect
to any category of deposits or liabilities customarily used to fund loans in
such Committed Currency or Committed L/C Currency, or by reference to which
interest rates applicable to loans in such Committed Currency or Committed L/C
Currency are determined, and the result of such requirement shall be to increase
the cost to such Lender of making or maintaining any Advance denominated in a
Committed Currency, and such Lender shall deliver to the relevant Borrowers a
notice requesting compensation under this paragraph, then the relevant Borrowers
will pay to such Lender on each date on which interest is paid pursuant to
Section 2.07 with respect to each affected Advance denominated in a Committed
Currency, an amount that will compensate such Lender for such additional cost. A
certificate in reasonable detail as to the amount of such increased cost,
submitted to the Company and the Agent by such Lender shall constitute prima
facie evidence of such amounts.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation after the date hereof makes it
unlawful, or any central bank or other governmental authority asserts after the
date hereof that it is unlawful, for any Lender or its Eurocurrency Lending
Office to perform its obligations hereunder to make Eurocurrency Rate Advances
in Dollars or any Committed Currency or to fund or maintain Eurocurrency Rate
Advances in Dollars or any Committed Currency hereunder, (a) each Eurocurrency
Rate Advance will automatically, upon such demand, (i) if such Eurocurrency Rate
Advance is denominated in Dollars, be Converted into a Base Rate Advance and
(ii) if such Eurocurrency Rate Advance is denominated in any Committed Currency,
be Converted into a Base Rate Advance in the Equivalent amount of Dollars and
(b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.13. Payments and Computations. (a) Each Borrower shall make each
payment hereunder, except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency or Committed
L/C Currency, not later than 12:00 noon (New York City time) on the day when

 

 

21

 

 


--------------------------------------------------------------------------------



 

due in Dollars to the Agent at the applicable Agent’s Account in same day funds
and without deduction, set off or counterclaim. Each Borrower shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, not later than
11:00 A.M. (at the Payment Office for such Committed Currency) on the day when
due in such Committed Currency to the Agent, by deposit of such funds to the
applicable Agent’s Account in same day funds. The Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest, fees or commissions ratably (other than amounts payable pursuant to
Section 2.04(b)(ii), 2.11, 2.14 or 9.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.18 and upon
the Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under any Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b)           All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days with twelve 30-day months (or, in each case of
Advances denominated in Committed Currencies where market practice differs, in
accordance with market practice), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(c)           Whenever any payment hereunder or under any Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d)           Unless the Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

(f)            To the extent that the Agent receives funds for application to
the amounts owing by any Borrower under or in respect of this Agreement or any
Note in currencies other than the currency or currencies required to enable the
Agent to distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Committed Currency or from Dollars to a Committed Currency or
from a Committed Currency to Dollars, as the case may be, to the extent
necessary to enable the Agent to distribute such funds in accordance with the
terms of this Section 2.13; provided that each Borrower and each of the Lenders
hereby agree that the Agent shall not be liable or responsible for any loss,
cost or expense suffered by such Borrower or such Lender as a result of any
conversion or exchange of currencies effected pursuant to this Section 2.13(f)
or as a result of the failure of the Agent to effect any such conversion or
exchange

 

 

22

 

 


--------------------------------------------------------------------------------



 

provided such failure was not a result of gross negligence or willful misconduct
on the part of the Agent; and provided further that the applicable Borrower
agrees to indemnify the Agent and each Lender, and hold the Agent and each
Lender harmless, but without duplication, for any and all losses, costs and
expenses incurred by the Agent or any Lender for any conversion or exchange of
currencies (or the failure to convert or exchange any currencies) in accordance
with this Section 2.13(f), provided such losses, costs and expenses were not the
result of gross negligence or willful misconduct on the part of the Agent.

SECTION 2.14. Taxes. (a) Any and all payments by each Borrower hereunder or
under any Notes shall be made, in accordance with Section 2.13, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under any Notes being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Agent, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

(b)           In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or any Notes (hereinafter referred to as “Other
Taxes”).

(c)           Each Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes imposed on or
paid by such Lender or the Agent (as the case may be) that the Borrower is
required to pay pursuant to this Section 2.14 and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender or
the Agent (as the case may be) makes written demand therefor.

(d)           Within 30 days after the date of any payment of Taxes, each
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under any Notes by or on behalf of such Borrower through an account
or branch outside the United States or by or on behalf of such Borrower by a
payor that is not a United States person, if such Borrower determines that no
Taxes are payable in respect thereof, such Borrower shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as requested
in writing by the Company (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and the Company with two original
Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or any Notes. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender

 

 

23

 

 


--------------------------------------------------------------------------------



 

provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, if at the date of
the Assignment and Acceptance pursuant to which a Lender assignee becomes a
party to this Agreement, the Lender assignor was entitled to payments under
subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrowers and shall not be obligated to include
in such form or document such confidential information.

(f)            For any period with respect to which a Lender has failed to
provide the Company with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Company shall take such
steps at such Lender’s expense as the Lender shall reasonably request to assist
the Lender to recover such Taxes.

(g)           Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances or Swing Line Advances
owing to it (other than (x) as payment of an Advance made by an Issuing Bank
pursuant to the first sentence of Section 2.03(c), (y) as a payment of a Swing
Line Advance made by a Swing Line Bank that has not been participated to the
other Lenders pursuant to Section 2.02(b) or (z) pursuant to Section 2.11, 2.14
or 9.04(c)) in excess of its Ratable Share of payments on account of the
Revolving Credit Advances or Swing Line Advances obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Revolving Credit Advances or Swing Line Advances owing to them as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note payable
to the order of such Lender in a principal amount up to the Revolving Credit
Commitment of such Lender.

 

 

24

 

 


--------------------------------------------------------------------------------



 

 

(b)           The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from such Borrower hereunder and
each Lender’s share thereof.

(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Company and its Consolidated Subsidiaries, including
commercial paper backstop and acquisition financing.

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Company may, at any time but in any event not more than once in any calendar
year prior to the Termination Date, by notice to the Agent, request that the
aggregate amount of the Revolving Credit Commitments be increased by an amount
of $25,000,000 or an integral multiple thereof (each a “Commitment Increase”) to
be effective as of a date that is at least 90 days prior to the scheduled
Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Revolving Credit Commitments at any time be increased by
more than $150,000,000 above the aggregate amount of the initial Revolving
Credit Commitments and (ii) on the date of any request by the Company for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Article III shall be satisfied.

(b)           The Agent shall promptly notify the Lenders and such other Persons
that satisfy the definition of Eligible Assignee as the Company may identify of
a request by the Company for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders and such other Persons wishing
to participate in the Commitment Increase must commit to an increase in the
amount of their respective Revolving Credit Commitments (with respect to any
proposed Commitment Increase, the “Commitment Date”). Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) and each such other Person that is willing to participate
in such requested Commitment Increase (an “Assuming Lender”) shall, in its sole
discretion, give written notice to the Agent on or prior to the Commitment Date
of the amount by which it is willing to participate in such Commitment Increase;
provided, however, that the Revolving Credit Commitment of each such Assuming
Lender shall be in an amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof. Promptly following each Commitment Date, the Agent
shall notify the Company as to the amount, if any, by which the Increasing
Lenders and Assuming Lenders are willing to participate in the requested
Commitment Increase. If the Increasing Lenders and Assuming Lenders notify the
Agent that they are willing to increase the amount of their respective Revolving
Credit Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Increasing Lenders and Assuming Lenders willing to
participate therein in such amounts as are agreed between the Company and the
Agent; provided that the Company may in its discretion determine that such
allocation shall be made pro rata among the Increasing Lenders and the Assuming
Lenders, based on the ratio of each such Person’s proposed participation in the
Commitment Increase to the aggregate amount of all such proposed participations.
The Agent shall promptly notify the Increasing Lenders and each Assuming Lender
of the results of any such allocation of the Commitment Increase.

(c)           On each Increase Date, each Assuming Lender shall become a Lender
party to this Agreement as of such Increase Date and the Revolving Credit
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender

 

 

25

 

 


--------------------------------------------------------------------------------



 

pursuant to the last sentence of Section 2.18(b)) as of such Increase Date;
provided, however, that the Agent shall have received on or before such Increase
Date the following, each dated such date:

(i)            (A) certified copies of resolutions of the Board of Directors of
the Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit D-2 hereto;

(ii)           an assumption agreement from each Assuming Lender, if any, in
substantially the form of Exhibit F hereto (each an “Assumption Agreement”),
duly executed by such Assuming Lender, the Agent and the Company; and

(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Company and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(c), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by facsimile, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, as of the Increase Date, fund their respective
Ratable Shares of each Revolving Credit Borrowing then outstanding, which funds
the Agent shall distribute to the other Lenders to effect a funding of each such
Borrowing by each of the Lenders (including the Increasing Lenders and the
Assuming Lenders) ratably in accordance with their Ratable Shares after giving
effect to the applicable Commitment Increase and, if the applicable Increase
Date is not the last day of an Interest Period, the Company shall be obligated
to reimburse the Lenders in respect thereof pursuant to Section 9.04(c).

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01. Section
2.01 of this Agreement shall become effective on the first date (the “Effective
Date”) on which the following conditions have been satisfied:

(a)           The Agent shall have received counterparts of this Agreement
executed by the Company and the Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Agreement.

(b)           The Company shall have paid all invoiced accrued fees and expenses
of the Agent and the Lenders (including the invoiced accrued fees and expenses
of counsel to the Agent).

(c)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Company, dated the Effective Date,
stating that:

(i)            The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

(ii)            No event has occurred and is continuing that constitutes a
Default.

(d)           The Agent shall have received on or before the Effective Date the
following, each dated the Effective Date, in form and substance satisfactory to
the Agent and in sufficient copies for each Lender:

 

 

26

 

 


--------------------------------------------------------------------------------



 

 

(i)            Any Notes required by each Lender executed by the Company and
made payable to the order of such Lender pursuant to Section 2.16.

(ii)           Certified copies of the resolutions of the Board of Directors or
the Finance Committee of the Board of Directors of the Company approving this
Agreement and the Notes, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the Notes.

(iii)          A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes and the other documents to be
delivered by it hereunder.

(iv)          A favorable opinion of Nicholas J. Camera, General Counsel of the
Company, and of Cleary Gottlieb Steen & Hamilton LLP, counsel for the Company,
substantially in the form of Exhibits D-2 and D-1 hereto, respectively.

(v)           A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.

(e)           The Lenders shall have received financial projections for the
Company and its Consolidated Subsidiaries for the years ending December 31,
2008, December 31, 2009 and December 31, 2010.

 

(f)

The Company shall have notified the Agent in writing as to the proposed
Effective Date.

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date, and (except for any Notes) in sufficient copies for
each Lender:

(a)           Any Notes required by each Lender executed by such Designated
Subsidiary and made payable to the order of such Lender pursuant to Section
2.16.

(b)           Certified copies of the resolutions of the Board of Directors of
such Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and any Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.

(c)           A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign its Designation Agreement and any Notes to be
delivered by it and the other documents to be delivered by it hereunder.

(d)           A certificate signed by a duly authorized officer of the Company,
certifying that such Designated Subsidiary has obtained all governmental and
third party authorizations, consents, approvals (including exchange control
approvals) and licenses required under applicable laws and regulations necessary
for such Designated Subsidiary to execute and deliver its Designation Agreement
and any Notes to be delivered by it and to perform its obligations hereunder and
thereunder.

(e)           A Designation Agreement duly executed by such Designated
Subsidiary and the Company.

(f)            Favorable opinions of counsel (which may be in-house counsel) to
such Designated Subsidiary substantially in the forms of Exhibits D-1 and D-2
hereto, respectively, and as to such other matters as any Lender through the
Agent may reasonably request.

 

 

27

 

 


--------------------------------------------------------------------------------



 

 

(g)           Such other approvals, opinions or documents as any Lender, through
the Agent, may reasonably request.

SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase. The obligation of each Lender to make an Advance (other than (x) a
Swing Line Advance made by a Lender pursuant to Section 2.02(b) and (y) an
advance made by any Issuing Bank or any Lender pursuant to Section 2.03(c)) on
the occasion of each Borrowing, the obligations of each Issuing Bank to issue a
Letter of Credit and each Commitment Increase shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing, such issuance or the applicable Increase Date (as the case may be)
the following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance or request for Commitment Increase and the acceptance by any Borrower
of the proceeds of such Borrowing, such issuance or such Increase Date shall
constitute a representation and warranty by such Borrower that on the date of
such Borrowing, the date of such issuance or such Increase Date, as the case may
be, such statements are true):

(a)           the representations and warranties contained in Section 4.01 and,
in the case of any Borrowing made to a Designated Subsidiary, in the Designation
Agreement for such Designated Subsidiary, are correct on and as of such date,
before and after giving effect to such Borrowing, such issuance or such
Commitment Increase (as the case may be) and to the application by the
applicable Borrower of the proceeds therefrom, as though made on and as of such
date, and

(b)           no event has occurred and is continuing, or would result from such
Borrowing, such issuance or such Commitment Increase (as the case may be) or
from the application by the applicable Borrower of the proceeds therefrom, that
constitutes a Default.

SECTION 3.04. Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Agent, designates as the proposed Effective Date or the date of
the initial Advance to the applicable Designated Subsidiary, as the case may be,
specifying its objection thereto. The Agent shall promptly notify the Lenders of
the occurrence of the Effective Date and each date of initial Advance to a
Designated Subsidiary, as applicable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a)           The Company is a corporation duly organized, incorporated, validly
existing and in good standing under the laws of the State of Delaware, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.

(b)           The execution, delivery and performance by the Company of this
Agreement and the Notes to be delivered by it, if any, and the consummation of
the transactions contemplated hereby, are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation of the Company or of any
judgment, injunction, order, decree, material agreement or other instrument
binding upon the Company or result in the creation or imposition of any Lien on
any asset of the Company or any of its Consolidated Subsidiaries.

 

 

28

 

 


--------------------------------------------------------------------------------



 

 

(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Agreement or the Notes to be delivered by it, if any.

(d)           This Agreement has been, and each of the Notes to be delivered by
it, if any, when delivered hereunder will have been, duly executed and delivered
by the Company. This Agreement is, and each of the Notes to be delivered by it
when delivered hereunder will be, the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the rights of creditors generally and subject to general
principles of equity.

(e)           The Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2007, and the related Consolidated statement of
operations and cash flows of the Company and its Consolidated Subsidiaries for
the fiscal year then ended, accompanied by an opinion of PricewaterhouseCoopers
LLP, independent public accountants, and the Consolidated balance sheet of the
Company and its Consolidated Subsidiaries as at March 31, 2008, and the related
Consolidated statements of operations and cash flows of the Company and its
Consolidated Subsidiaries for the three months then ended, duly certified by the
chief financial officer or the chief accounting officer of the Company, copies
of which have been furnished to each Lender, fairly present in all material
respects, subject, in the case of said balance sheet as at March 31, 2008, and
said statements of operations and cash flows for the three months then ended, to
year-end audit adjustments, the Consolidated financial condition of the Company
and its Consolidated Subsidiaries as at such dates and the Consolidated results
of the operations and cash flows of the Company and its Consolidated
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied. Since the
Consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at December 31, 2007, and except as disclosed in the Company’s reports filed
with the SEC since such date and prior to the date hereof, there has been no
Material Adverse Change.

(f)            There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.

(g)           Each of the Company and its ERISA Affiliates has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code except when the failure to comply would not have a Material Adverse
Effect. None of the Company or any of its ERISA Affiliates has incurred any
unsatisfied material liability to the PBGC or a Plan under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.

(h)           No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).
Following the application of the proceeds of each Advance, not more than 25% of
the value of the property and assets of the Company and its Consolidated
Subsidiaries taken as a whole, subject to the provisions of Section 5.02(a) or
subject to any restriction contained in any agreement or instrument between the
Company and any Lender or any Affiliate of any Lender relating to Debt within
the scope of Section 6.01(d) will be “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System).

(i)            No Borrower is an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

 

 

29

 

 


--------------------------------------------------------------------------------



 

(j)            The Company and its Consolidated Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due reported on
such returns or pursuant to any assessment received by the Company or any
Consolidated Subsidiary, to the extent that such assessment has become due. The
charges, accruals and reserves on the books of the Company and its Consolidated
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Company, adequate except for those which are being contested in
good faith by the Company.

(k)           Each of the Company’s Consolidated Subsidiaries is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business, all to
the extent material to the Company and its Consolidated Subsidiaries taken as a
whole.

(l)            As of the date thereof (or, if undated, as of the date
furnished), neither the Information Memorandum nor any other report or exhibit
or other information (other than the financial statements referred to in Section
5.01(h)) furnished in writing by or on behalf of the Company to the Agent or any
Lender in connection with the negotiation and syndication of this Agreement or
pursuant to the terms of this Agreement, as modified or supplemented by other
information so furnished and when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading; provided that with respect to the projections referred to in Section
3.01(e) of this Agreement and any other projections hereafter furnished by the
Company, the Company represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time such
projections were prepared.

(m)          Each Borrower is, individually and together with its Subsidiaries
(taken as a whole), Solvent.

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will:

(a)           Compliance with Laws, Etc. Comply, and cause each of its
Consolidated Subsidiaries to comply, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and applicable environmental laws, except where the
necessity of compliance is being contested in good faith or where failure to
comply would not have a Material Adverse Effect.

(b)           Payment of Taxes, Etc. Pay and discharge, and cause each of its
Consolidated Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all material taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might solely by operation of law become a Lien upon its property;
provided, however, that neither the Company nor any of its Consolidated
Subsidiaries shall be required to pay or discharge any such tax, assessment,
levy, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves in accordance with generally
accepted accounting principles are being maintained, unless and until any Lien
resulting therefrom attaches to its property and

becomes enforceable against its other creditors.

(c)           Maintenance of Insurance. Maintain, and cause each of its
Consolidated Subsidiaries to maintain, all to the extent material to the Company
and its Consolidated Subsidiaries taken as a whole, with responsible and
reputable insurance companies or associations, physical damage insurance on all
real and

 

 

30

 

 


--------------------------------------------------------------------------------



 

personal property on an all risks basis, covering the repair and replacement
cost of all such property and consequential loss coverage for business
interruption and extra expense, public liability insurance in an amount not less
than $25,000,000 and such other insurance covering such other risks as is
customarily carried by companies of established reputations engaged in similar
businesses and owning similar properties in the same general areas in which the
Company or such Consolidated Subsidiary operates; provided, however, that the
Company and its Consolidated Subsidiaries may self-insure to the same extent as
other companies engaged in similar businesses and owning similar properties in
the same general areas in which the Company or such Consolidated Subsidiary
operates and to the extent consistent with prudent business practice.

(d)           Preservation of Existence, Etc. Preserve and maintain, and cause
each of its Consolidated Subsidiaries to preserve and maintain, its existence,
rights (constituent document and statutory) and franchises necessary in the
normal conduct of its business, all to the extent material to the Company and
its Consolidated Subsidiaries taken as a whole; provided, however, that the
Company and its Consolidated Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Company nor any of its Consolidated Subsidiaries shall be required to
preserve any right or franchise if the Board of Directors of the Company or such
Consolidated Subsidiary shall determine that the preservation thereof is no
longer desirable in the normal conduct of the business of the Company or such
Consolidated Subsidiary, as the case may be, and that the loss thereof is not
material to the Company and its Consolidated Subsidiaries taken as a whole.

(e)           Visitation Rights. At any reasonable time and from time to time,
permit the Agent or any of the Lenders or any agents or representatives thereof
at their own expense, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any of its Consolidated Subsidiaries, and to discuss the affairs, finances and
accounts of the Company and any of its Consolidated Subsidiaries with any of
their officers and with their independent certified public accountants, all as
often as may reasonably be necessary to ensure compliance by the Company with
its obligations hereunder.

(f)            Keeping of Books. Keep, and cause each of its Consolidated
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each such Consolidated Subsidiary in accordance with
sound business practices and applicable statutory requirements so as to permit
the preparation of the Consolidated financial statements of the Company and its
Consolidated Subsidiaries in accordance with generally accepted accounting
principles in effect from time to time.

(g)           Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Consolidated Subsidiaries to maintain and preserve, all of its
properties that are used and useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so would not have a Material Adverse Effect.

(h)           Reporting Requirements. Furnish to the Lenders or notify the
Lenders of the availability of:

(i)            as soon as available and in any event within 40 days after the
end of each of the first three quarters of each fiscal year of the Company (or
15 days thereafter if the Company timely files a Form 12b-25 (or any successor
form)), the unaudited Consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such quarter and unaudited
Consolidated statement of operations and cash flows of the Company and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, duly certified (except for
the absence of footnotes and subject to year-end audit adjustments) by the chief
financial officer or chief accounting officer of the Company as having been
prepared in accordance with generally accepted accounting principles and a
certificate of the chief financial officer, chief accounting officer or
treasurer of the Company, which

 

 

31

 

 


--------------------------------------------------------------------------------



 

certificate shall include a statement that such officer has no knowledge, except
as specifically stated, of any condition, event or act which constitutes a
Default and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 on the date of such balance sheet,
provided that in the event that generally accepted accounting principles used in
the preparation of such financial statements shall differ from GAAP, the Company
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;

(ii)           as soon as available and in any event within 60 days after the
end of each fiscal year of the Company (or 15 days thereafter if the Company
timely files a Form 12b-25 (or any successor form)), a copy of the audited
financial statements for such year for the Company and its Consolidated
Subsidiaries, containing the Consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such fiscal year and Consolidated
statement of operations and cash flows of the Company and its Consolidated
Subsidiaries for such fiscal year, in each case accompanied by the report
thereon of PricewaterhouseCoopers LLP or other independent public accountants of
nationally recognized standing, which shall be deemed delivered upon the
Company’s filing of its audited financial statements within 60 days after the
end of such fiscal year (or 15 days thereafter if the Company timely files a
Form 12b-25 (or any successor form)), together with a certificate of the chief
financial officer, chief accounting officer or treasurer of the Company, which
certificate shall include a statement that such officer has no knowledge, except
as specifically stated, of any condition, event or act which constitutes a
Default and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 on the date of such financial
statements, provided that in the event that generally accepted accounting
principles used in the preparation of such financial statements shall differ
from GAAP, the Company shall also provide, if necessary for the determination of
compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP;

(iii)          as soon as possible and in any event within ten days after the
chief executive officer, chief operation officer, principal financial officer or
principal accounting officer of the Company knows or has reason to know of the
occurrence of each Default continuing on the date of such statement, a statement
of such officer of the Company setting forth details of such Default and the
action that the Company has taken and proposes to take with respect thereto;

(iv)          promptly after the sending or filing thereof, copies of all
quarterly and annual reports and proxy solicitations that the Company sends to
any of its securityholders, and copies of all reports on Form 8-K and
registration statements for the public offering of securities (other than
pursuant to employee Plans) that the Company or any Consolidated Subsidiary
files with the Securities and Exchange Commission;

(v)           promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Consolidated Subsidiaries of the type described in
Section 4.01(f); and

(vi)          such other information respecting the financial condition or
business of the Company or any of its Consolidated Subsidiaries as any Lender
through the Agent may from time to time reasonably request.

The financial statements and (in the case of annual financial statements)
accompanying report of PricewaterhouseCoopers LLP required to be delivered
pursuant to clauses (i) and (ii) and the reports and other materials required to
be delivered pursuant to clause (iv) of this Section 5.01(h) shall be deemed to
have been delivered on the date on which the Company notifies the Agent, in the
case of clauses (i) and (ii), that the reports on Form 10-K and Form 10-Q,
respectively, containing such financial statements and, in the case of clause
(iv), that such reports and other materials have been posted on the SEC’s
website at www.sec.gov; provided that, notwithstanding the method of electronic
delivery set forth in Section 9.02(b),

 

 

32

 

 


--------------------------------------------------------------------------------



 

the Company shall deliver paper copies of the reports (without the exhibits
thereto) referred to in clauses (i), (ii) and (iv) of this Section 5.01(h) to
the Agent or any Lender who requests the Company to deliver such paper copies
until written notice to cease delivering paper copies is given by the Agent or
such Lender; and provided further that in every instance the Company shall
provide paper copies of the certificates required to be delivered in accordance
with this Section 5.01(h) until such time as the Agent shall provide the Company
notice otherwise. Notwithstanding any other provision in this Agreement to the
contrary, any compliance certificate required to be delivered pursuant to
clauses (i) or (ii), as applicable, of this Section 5.01(h) may be delivered on
or prior to the second Business Day after the deemed delivery of any financial
statements required to be delivered pursuant to clauses (i) and (ii) of this
Section 5.01(h).

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will not:

(a)           Liens, Etc. Create or suffer to exist, or permit any of its
Consolidated Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its assets, whether now owned or hereafter acquired, other
than:

(i)            Liens existing on the Effective Date and disclosed to the Lenders
prior to the date hereof;

 

(ii)           any Lien existing on any asset (other than accounts receivable)
of any Person at the time such Person is merged into or consolidated with the
Company or any Consolidated Subsidiary or otherwise becomes a Consolidated
Subsidiary and not created in contemplation of such event;

 

(iii)          any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset,
provided that such Lien attaches to such asset concurrently with or within 90
days after the acquisition thereof;

 

(iv)          any Lien on any asset of any Person organized outside of the
United States arising at any time pursuant to an arrangement (factoring or
otherwise) secured by accounts receivable that is existing at the time such
Person becomes a Consolidated Subsidiary or is merged into or consolidated with
the Company or a Consolidated Subsidiary; provided that such Lien or arrangement
was not created in contemplation of such event, and only to the extent, in the
case of any such arrangement, that such arrangement does not provide for Liens
which, together with all other Liens permitted under this clause (iv), would
encumber assets representing more than 5.0% of the consolidated accounts
receivable of the Company and its Consolidated Subsidiaries as reflected in the
consolidated balance sheet of the Company and its Consolidated Subsidiaries for
the fiscal quarter of the Company most recently ended prior to such event;

 

(v)           any Lien existing on any asset prior to the acquisition thereof by
the Company or a Consolidated Subsidiary and not created in contemplation of
such acquisition;

 

(vi)          any Lien created in connection with capitalized lease obligations,
but only to the extent that such Lien encumbers property financed by such
capital lease obligation;

 

(vii)         Liens arising in the ordinary course of its business which (A) do
not secure Debt and (B) do not in the aggregate materially impair the operation
of the business of the Company and its Consolidated Subsidiaries, taken as a
whole;

 

(viii)        any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased and is not
secured by any additional assets;

 

 

33

 

 


--------------------------------------------------------------------------------



 

 

(ix)          Liens securing taxes, assessments, fees or other governmental
charges or levies, Liens securing the claims of materialmen, mechanics,
carriers, landlords, warehousemen and similar Persons, Liens incurred in the
ordinary course of business in connection with workmen’s compensation,
unemployment insurance and other similar laws, Liens to secure surety, appeal
and performance bonds and other similar obligations, including performance
obligations, not incurred in connection with the borrowing of money, and
attachment, judgment and other similar Liens arising in connection with court
proceedings so long as the enforcement of such Liens is effectively stayed and
the claims secured thereby are being contested in good faith by appropriate
proceedings;

 

(x)           any contractual right of set-off or any contractual right to
charge or contractual security interest in or Lien on the accounts of the
Company or any of its Consolidated Subsidiaries with one or more depositary
institutions to effect the payment of amounts to such depositary institution(s),
whether or not due and payable in respect of any Debt or financing arrangement
and any other Lien arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;

 

(xi)          any Liens on assets of Subsidiaries organized outside of the
United States in favor of lenders or an affiliated guarantor under or in
connection with short-term working capital lines of credit or overdraft
facilities, in each case entered into in the ordinary course of business;

 

(xii)         any Lien arising out of the L/C Cash Deposit Account under this
Agreement, or any “L/C Cash Deposit Account” under the Letter of Credit
Agreement, dated as of June 13, 2006, between the Company and Citibank, N.A., or
any other Liens arising under substantially similar letter of credit cash
deposit account arrangements, it being understood that any such cash deposit
account is used to support then outstanding letters of credit and is not
required to be funded or otherwise utilized to support the renewal of existing
letters of credit or the issuance of new letters of credit; and

 

(xiii)       Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt in an aggregate principal amount at any time outstanding
not to exceed $25,000,000.

 

(b)           Mergers, Etc. (i) Merge or consolidate with or into any Person
(other than a Consolidated Subsidiary of the Company) except that the Company
may agree to merge or consolidate any Consolidated Subsidiary with any Person in
connection with an acquisition of such Person or (ii) sell, lease or otherwise
transfer (whether in one transaction or a series of transactions) all or
substantially all of the Company’s business or assets (whether now owned or
hereafter acquired) to any Person (other than a Consolidated Subsidiary of the
Company), or permit any Consolidated Subsidiary to merge or consolidate with or
into or transfer (whether in one transaction or a series of transactions) all or
any substantial part of its assets (whether now owned or hereafter acquired) to
any Person except (x) (A) the Company or another Consolidated Subsidiary of the
Company or (B) to any other Person if the Board of Directors of the Company (or
the finance committee or an officer of the Company duly authorized for such
purpose) determines in good faith that the Consolidated Subsidiary or the assets
of such Consolidated Subsidiary, as the case may be, are not material to the
Company and its Consolidated Subsidiaries taken as a whole, and (y) any
Consolidated Subsidiary may merge with or consolidate into any Person in
connection with an acquisition of such Person, provided, in each case, that no
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.

(c)           Accounting Changes. Make or permit, or permit any of its
Consolidated Subsidiaries to make or permit, any change in accounting policies
or reporting practices, except as required or permitted by generally accepted
accounting principles or applicable statutory requirements.

(d)           Change in Nature of Business. Engage, or permit any Consolidated
Subsidiary to engage, predominantly in any business other than business of the
same general type as conducted on the date hereof by the Company and its
Consolidated Subsidiaries.

 

 

34

 

 


--------------------------------------------------------------------------------



 

 

(e)           Acquisitions. Purchase or otherwise acquire all or substantially
all of the assets, or a business unit or division, of any Person except to the
extent that (i) the consideration of such purchase or acquisition consists
solely of capital stock of the Company or (ii) the cash consideration of all
such purchases and acquisitions shall not exceed, together with Restricted
Payments made under Section 5.02(f)(v) and Capital Expenditures made under
Section 5.02(g), $600,000,000 in any fiscal year, of which up to $200,000,000 of
any amount of the $600,000,000 unused in any fiscal year may be carried forward
to the succeeding fiscal year; provided that, if at the end of any fiscal year
the Leverage Ratio exceeds 2.75 to 1, no portion of such amount unused in that
fiscal year may be carried forward to the next fiscal year.

(f)           Restricted Payments. Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any shares of its common
stock now or hereafter outstanding, return any capital to its stockholders as
such, or make any distribution of assets, equity interests, obligations or
securities to its stockholders as such (any of the foregoing, a “Restricted
Payment”), except that the Company may:

(i) declare and pay dividends and distributions payable (A) in common stock of
the Company and/or (B) in cash to the extent permitted by clause (iv) below,

(ii) purchase, redeem, retire, defease or otherwise acquire shares of its
capital stock (A) with the proceeds received contemporaneously from the issue of
new shares of its capital stock with equal or inferior voting powers,
designations, preferences and rights or (B) in connection with the exercise of
options by the employees of the Company or its Subsidiaries or the vesting and
release of restricted shares granted to employees of the Company and its
Subsidiaries under stock-based compensation plans,

(iii) distribute preferred stock (or the right to purchase preferred stock) of
the Company in connection with a stockholders’ rights plan,

(iv) declare and pay dividends with respect to any preferred stock, convertible
preferred stock, convertible trust preferred instrument or similar securities of
the Company outstanding on or after the Effective Date, or

(v) declare and pay Restricted Payments not otherwise permitted under clauses
(i) through (iv) above in an amount not to exceed, together with acquisitions
made under Section 5.02(e)(ii) and Capital Expenditures made under Section
5.02(g), $600,000,000 in any fiscal year, of which up to $200,000,000 of any
amount of the $600,000,000 unused in any fiscal year may be carried forward to
the succeeding fiscal year; provided that, if at the end of any fiscal year the
Leverage Ratio exceeds 2.75 to 1, (i) no portion of such amount unused in that
fiscal year may be carried forward to the next fiscal year, and (ii) cash common
stock dividends and net share repurchases (to the extent not otherwise
contemplated by other provisions of this Section 5.02(f)) made in reliance on
such basket for such next fiscal year shall not exceed $400,000,000;

provided in each case, other than with respect to any Restricted Payment
contemplated by clause (ii)(B), (iii) or (iv) above, that no Default shall have
occurred and be continuing or shall result from such Restricted Payment. For the
avoidance of doubt, satisfaction by the Company of its obligations (if any)
under the ELF Warrant Agreement and the Call Spread Agreements shall not be
considered “Restricted Payments” for purposes of this Agreement. “ELF Warrant
Agreement” means the Warrant Agreement, dated as of June 13, 2006, between the
Company and LaSalle Bank National Association, as warrant agent. “Call Spread
Agreements” means the four letter agreements between the Company and certain
financial institutions, dated as of June 6, 2006, with respect to capped call
option transactions in relation to the uncapped warrants issued by the Company
pursuant to the ELF Warrant Agreement.

(g)           Capital Expenditures. Make, or permit any of its Consolidated
Subsidiaries to make, any Capital Expenditures that would cause the aggregate of
all such Capital Expenditures made by the Company and its Consolidated
Subsidiaries to exceed in aggregate amount, together with acquisitions made

 

 

35

 

 


--------------------------------------------------------------------------------



 

under Section 5.02(e)(ii) and Restricted Payments made under Section 5.02(f)(v),
$600,000,000 in any fiscal year, of which up to $200,000,000 of any amount of
the $600,000,000 unused in any fiscal year may be carried forward to the
succeeding fiscal year; provided that, if at the end of any fiscal year the
Leverage Ratio exceeds 2.75 to 1, no portion of such amount unused in that
fiscal year may be carried forward to the next fiscal year. For purposes of this
subsection, “Capital Expenditures” means, for any period, the sum of, without
duplication, (x) all expenditures made, directly or indirectly, during such
period for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefor or additions thereto, that have been or
should be, in accordance with GAAP, reflected as additions to property, plant or
equipment on a Consolidated balance sheet of a Person or have a useful life of
more than one year plus (y) the aggregate principal amount of all Debt
(including obligations under capitalized leases) assumed or incurred in
connection with any such expenditures.

(h)           Subsidiary Debt. Permit any of its Consolidated Subsidiaries to
create or suffer to exist, any Debt other than (without duplication):

(i)           Debt owed to the Company or to a Consolidated Subsidiary of the
Company,

(ii)           Debt existing on the Effective Date and disclosed to the Lenders
prior to the date hereof (the “Existing Debt”), and any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, the Existing
Debt, provided that the principal amount of such Existing Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing,

(iii)           Debt secured by Liens permitted by Section 5.02(a),

(iv)          unsecured Debt incurred in the ordinary course of business of the
Company’s Consolidated Subsidiaries organized outside the United States,

(v)          book overdraft amounts outstanding at any time, and

(vi)          unsecured Debt incurred in the ordinary course of business of the
Company’s Consolidated Subsidiaries organized in the United States in an
aggregate amount at any time outstanding of not more than $10,000,000.

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will:

(a)           Interest Coverage Ratio. Maintain, as of the end of the fiscal
quarter ended September 30, 2008 and as of the end of each fiscal quarter
thereafter, a ratio of (i) Consolidated EBITDA of the Company and its
Consolidated Subsidiaries for the period of four fiscal quarters then ended to
(ii) Interest Expense during such period by the Company and its Consolidated
Subsidiaries, of not less than 4.50 to 1.

(b)           Leverage Ratio. Maintain, as of the end of the fiscal quarter
ended September 30, 2008 and as of the end of each fiscal quarter thereafter, a
Leverage Ratio of not greater than the ratio set forth opposite such fiscal
quarter below:

Fiscal Quarter Ending

Ratio

September 30, 2008

3.50 to 1

December 31, 2008

3.50 to 1

March 31, 2009

3.25 to 1

 

 

 

36

 

 


--------------------------------------------------------------------------------



 

 

 

June 30, 2009

3.25 to 1

September 30, 2009

3.25 to 1

December 31, 2009

3.25 to 1

March 31, 2010 and thereafter

3.00 to 1

 

(c)           Minimum EBITDA. Maintain Consolidated EBITDA of the Company and
its Consolidated Subsidiaries for the period of four fiscal quarters ended
September 30, 2008 and for each period of four fiscal quarters ended thereafter,
commencing with the fiscal quarter ended September 30, 2008, of not less than
$600,000,000.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)           The Company or any other Borrower shall fail to pay any principal
of any Advance when the same becomes due and payable; or the Company or any
other Borrower shall fail to pay any interest on any Advance or make any other
payment of fees or other amounts payable under this Agreement or any Note within
five Business Days after the same becomes due and payable; or

(b)           Any representation or warranty made by the Company or any
Designated Subsidiary (or any of its officers) in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made; or

(c)           (i) The Company shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(e) or (h), 5.02 (other than
subsection (c) thereof) or 5.03; (ii) the Company or any other Borrower shall
fail to perform or observe any term, covenant or agreement contained in Section
5.01(d) if such failure shall remain unremedied for 10 days after written notice
thereof shall have been given to the Company by the Agent or any Lender; or
(iii) the Company or any other Borrower shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement or any other Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Company by the Agent or any Lender; or

(d)           The Company or any of its Consolidated Subsidiaries shall fail to
pay any principal of or premium or interest on any Debt (but excluding Debt
outstanding hereunder and Debt owed solely to the Company or to a Consolidated
Subsidiary) of the Company or such Consolidated Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument creating or evidencing such Debt; or the Company or any of its
Consolidated Subsidiaries shall fail to perform or observe any covenant or
agreement to be performed or observed by it in any agreement or instrument
creating or evidencing any such Debt and such failure shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such failure is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any other event shall occur or condition shall
exist under any agreement or instrument creating or evidencing any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument (and remain uncured three Business Days after the chief
financial officer, chief operation officer, principal financial officer or
principal accounting officer of the Company becomes aware or should have become
aware of such event or condition), if the effect of such event or condition is
to accelerate, or to permit the

 

 

37

 

 


--------------------------------------------------------------------------------



 

acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; provided that the
aggregate principal amount (or, in the case of any payment default, failure or
other event in respect of a Hedge Agreement, the net amount due and payable
under such Hedge Agreement as of the date of such payment default, failure or
event) of all Debt as to which any such payment defaults (whether or not at
stated maturity thereof), failures or other events shall have occurred and be
continuing exceeds $10,000,000; provided further that if any of the failures,
actions, conditions or events set forth above in this subsection (d) shall be
taken in respect of, or occur with respect to, a Consolidated Subsidiary that is
organized under the laws of a jurisdiction outside of the United States, such
failure, action, condition or event shall not be the basis for or give rise to
an Event of Default under this subsection (d) unless such failure, action,
condition or event is not cured or such amount has not been repaid within five
Business Days after the chief executive officer, chief operation officer,
principal financial officer or principal accounting officer of the Company knows
or has reason to know of the occurrence of such action or event; or

(e)           The Company or any of its Consolidated Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Company or any of its Consolidated Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Company or any of its Consolidated Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); provided, that if any of the actions or events set forth above
in this subsection (e) shall be taken in respect of, or occur with respect to, a
Consolidated Subsidiary, such action or event shall not be the basis for or give
rise to an Event of Default under this subsection (e) if (x) the assets or
revenues of such Consolidated Subsidiary and its Consolidated Subsidiaries,
taken as a whole, comprise 5% or less of the assets or revenues, respectively,
of the Company and its Consolidated Subsidiaries, taken as a whole, and (y) the
aggregate assets and revenues of all Consolidated Subsidiaries otherwise subject
to such actions or events set forth above do not comprise more than 15% of the
assets or revenues, respectively, of the Company and its Consolidated
Subsidiaries taken as a whole; or

(f)            Judgments or orders for the payment of money in excess of
$25,000,000 in the aggregate shall be rendered against the Company or any of its
Consolidated Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(g)           (i) Any Person or two or more Persons acting in concert (other
than the Company or a Consolidated Subsidiary) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Stock of the Company (or other securities convertible into such Voting
Stock) representing 30% or more of the combined voting power of all Voting Stock
of the Company; or (ii) during any period of up to 24 consecutive months,
commencing after the date of this Agreement, individuals who at the beginning of
such period were directors of the Company shall cease for any reason to
constitute a majority of the board of directors of the Company unless the
election or nomination for election by the Company’s stockholders of each new
director was approved by the vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period; or

 

 

38

 

 


--------------------------------------------------------------------------------



 

 

(h)           The Company or any of its ERISA Affiliates shall incur liability,
or in the case of clause (i) below, shall be reasonably likely to incur
liability, in excess of $25,000,000 in the aggregate as a result of one or more
of the following: (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Company or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

(i)            so long as any Consolidated Subsidiary of the Company is a
Designated Subsidiary, any provision of Article VII shall for any reason cease
to be valid and binding on or enforceable against the Company, or the Company
shall so state in writing;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company and the other
Borrowers, declare the obligation of each Lender to make Advances (other than
Swing Line Advances by any Lender pursuant to Section 2.02(b) and Advances by an
Issuing Bank or a Lender pursuant to Section 2.03(c)), and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Company and the other Borrowers, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon such Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances (other than Swing Line Advances by a Lender pursuant to Section
2.02(b) and Advances by an Issuing Bank or a Lender pursuant to Section
2.03(c)), and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) such Advances, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Company to, and forthwith upon such demand the Company
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the applicable
sub-account of the L/C Cash Deposit Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding or (b) make such
other reasonable arrangements in respect of the outstanding Letters of Credit as
shall be acceptable to the Required Lenders; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, an amount equal to the aggregate
Available Amount of all outstanding Letters of Credit shall be immediately due
and payable to the Agent for the account of the Lenders without notice to or
demand upon the Borrowers, which are expressly waived by each Borrower, to be
held in the L/C Cash Deposit Account. If at any time the Agent reasonably
determines that any funds held in the L/C Cash Deposit Account are subject to
any right or interest of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrowers will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Deposit Account, an amount equal to the excess of (x) such aggregate Available
Amount over (y) the total amount of funds, if any, then held in the L/C Cash
Deposit Account that are free and clear of any such right and interest. Upon the
drawing of any Letter of Credit when this Section 6.02 is applicable (and
without prejudice to Section 2.10(c)) to the extent funds are on deposit in the
L/C Cash Deposit Account, such funds shall be applied to reimburse the Issuing
Banks to the extent permitted by applicable law, and if so applied, then such
reimbursement shall be deemed a repayment of the corresponding Advance or
reimbursement obligation in respect of such Letter of Credit. To the extent that
any such Letter of Credit expires or otherwise terminates, and to the extent the
applicable Issuing Bank’s liability has ceased to exist under such Letter of
Credit, and funds are on deposit in the L/C Cash Deposit Account in respect of
such Letter of Credit, an amount equal to the undrawn amounts under such Letter
of Credit shall be promptly returned from such L/C Cash Deposit Account to the
Company. If any Event of Default has been waived or otherwise cured and no other
Event of Default has occurred and is continuing, the balance, if any, in the L/C
Cash Deposit Account shall be promptly returned to the Company. If, in
accordance with this Section 6.02, the balance in the L/C Cash Deposit Account
has not been otherwise returned, then after all such Letters of Credit shall
have expired or been fully drawn upon and all other obligations of

 

 

39

 

 


--------------------------------------------------------------------------------



 

the Borrowers hereunder and under the Notes shall have been paid in full, the
balance, if any, in such L/C Cash Deposit Account shall be promptly returned to
the Company.

 

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees, as a guarantee of payment and not of collection, the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations
of each other Borrower now or hereafter existing under or in respect of this
Agreement and any Notes (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any other
Lender in enforcing any rights under this Article VII. Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any such
Borrower to the Agent or any Lender under or in respect of this Agreement or any
Notes but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Borrower.

SECTION 7.02. Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, if any, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Lender with respect thereto. The obligations of the Company under
or in respect of this Article VII are independent of the Guaranteed Obligations
or any other obligations of any other Borrower under or in respect of this
Agreement and any Notes, and a separate action or actions may be brought and
prosecuted against the Company to enforce this Article VII, irrespective of
whether any action is brought against any Borrower or whether any Borrower is
joined in any such action or actions. The liability of the Company under this
Article VII shall be irrevocable, absolute and unconditional irrespective of,
and the Company hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a)           any lack of validity or enforceability of this Agreement (other
than this Article VII), the Notes, if any, or any agreement or instrument
relating thereto;

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of any Borrower under or in respect of this Agreement or the Notes, if any, or
any other amendment or waiver of or any consent to departure from this Agreement
or the Notes, if any, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to any
Borrower or any of its Subsidiaries or otherwise;

(c)           any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

(d)           any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Borrower under this Agreement or the Notes, if any,
or any other assets of any Borrower or any of its Subsidiaries;

(e)           any change, restructuring or termination of the corporate
structure or existence of any Borrower or any of its Subsidiaries;

(f)            any failure of any Lender or the Agent to disclose to the Company
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects

 

 

40

 

 


--------------------------------------------------------------------------------



 

of any Borrower now or hereafter known to such Lender or the Agent (the Company
waiving any duty on the part of the Lenders and the Agent to disclose such
information); or

(g)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Lender or the Agent that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.

This Article VII shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender or the Agent or any other
Person upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Article VII and any requirement that
any Lender or the Agent protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Borrower or any other Person or any collateral.

(b)           The Company hereby unconditionally and irrevocably waives any
right to revoke this Article VII and acknowledges that the guaranty under this
Article VII is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

(c)           The Company hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Lender or the Agent that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against any Borrower, any other guarantor or
any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.

(d)           The Company hereby unconditionally and irrevocably waives any duty
on the part of any Lender or the Agent to disclose to the Company any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower or any of its
Subsidiaries now or hereafter known by such Lender or the Agent.

(e)            The Company acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and any Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Article VII, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender or the Agent against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Article VII shall have been paid in full in cash, all Letters of Credit (other
than Special Letters of Credit) issued for the account of such Borrower shall
have expired or been terminated and the Revolving Credit Commitments shall have
expired or been terminated. If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Article VII, (b) the Termination Date and (c) the
latest date of expiration of or termination of all Letters of Credit (other than
Special Letters of Credit) issued for the account of such Borrower, such amount
shall be received and held in trust for the

 

 

41

 

 


--------------------------------------------------------------------------------



 

benefit of the Lenders and the Agent, shall be segregated from other property
and funds of the Company and shall forthwith be paid or delivered to the Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Article VII, whether matured or unmatured, in accordance with
the terms of this Agreement, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Article VII thereafter arising.
If (i) the Company shall make payment to any Lender or the Agent of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Article VII shall have been paid in full in
cash, (iii) the Termination Date shall have occurred and (iv) all Letters of
Credit (other than Special Letters of Credit) issued for the account of such
Borrower shall have expired or been terminated, the Lenders and the Agent will,
at the Company’s request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment made by the Company
pursuant to this Article VII.

SECTION 7.05. Continuing Guaranty; Assignments. The guaranty under this Article
VII is a continuing guaranty and shall (a) remain in full force and effect until
the latest of (i) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Article VII, (ii) the Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit
(other than Special Letters of Credit), (b) be binding upon the Company, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lenders and the Agent and their successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Revolving Credit Commitments, the Advances owing to it and the
Note or Notes held by it, if any) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, in each case as and to the extent provided
in Section 9.07.

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Authority. Each Lender hereby irrevocably
appoints Citibank to act on its behalf as the Agent hereunder and under the
Notes and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as provided in Section 8.06, the provisions of this Article are
solely for the benefit of the Agent and the Lenders, and neither the Company nor
any Designated Subsidiary shall have rights as a third party beneficiary of any
of such provisions.

SECTION 8.02. Agent Individually. (a) The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

(b)           Each Lender understands that the Person serving as Agent, acting
in its individual capacity, and its Affiliates (collectively, the “Agent’s
Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 8.02 as “Activities”) and may engage in the
Activities with or on behalf of the Company or its Affiliates. Furthermore, the
Agent’s Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Company and its Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Company or its Affiliates), including trading

 

 

42

 

 


--------------------------------------------------------------------------------



 

in or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Company and its Affiliates. Each Lender
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Company and its
Affiliates (including information concerning the ability of the Company to
perform its obligations hereunder and under the Notes) which information may not
be available to any of the Lenders that are not members of the Agent’s Group.
None of the Agent nor any member of the Agent’s Group shall have any duty to
disclose to any Lender or use on behalf of the Lenders, and shall not be liable
for the failure to so disclose or use, any information whatsoever about or
derived from the Activities or otherwise (including any information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of the Company, any Designated Subsidiary or any Affiliate
thereof) or to account for any revenue or profits obtained in connection with
the Activities, except that the Agent shall deliver or otherwise make available
to each Lender such documents as are expressly required by this Agreement to be
transmitted by the Agent to the Lenders.

(c)          Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Company and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder). Each Lender agrees
that no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or notification to any Lender. None
of (i) this Agreement, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Company or its Affiliates (including
information concerning the ability of the Company and the Designated
Subsidiaries to perform their respective obligations hereunder and under the
Notes) nor (iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Company or its Affiliates) or for
its own account.

SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder and under the Notes are solely ministerial and administrative in
nature and the Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
the Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, but shall be required to act or refrain from acting
(and shall be fully protected in so acting or refraining from acting) upon the
written direction of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein), provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent or any of its Affiliates to liability or that
is contrary to this Agreement or applicable law.

(b)           The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Company or any Lender shall have given notice to the Agent
describing such Default and such event or events.

(c)           Neither the Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or the Information Memorandum, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or the perfection or priority of any Lien or
security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Agent.

 

 

43

 

 


--------------------------------------------------------------------------------



 

 

(d)           Nothing in this Agreement shall require the Agent or any of its
Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or any of its Related Parties.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Advance or the issuance of such Letter
of Credit, and in the case of a Borrowing, such Lender shall not have made
available to the Agent such Lender’s ratable portion of such Borrowing. The
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Note by or
through any one or more sub-agents appointed by the Agent, and the Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties, provided, in each case
that no such delegation to a sub-agent or a Related Party shall release the
Agent from any of its obligations hereunder. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VIII and Section 9.04 (as though such
sub-agents were the “Agent” hereunder and under the Notes) as if set forth in
full herein with respect thereto.

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Company so long as no Event of Default has occurred and is continuing, to
appoint a successor, which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank with an office in New York, New York. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (such 30-day period, the “Lender Appointment Period”),
then the retiring Agent may on behalf of the Lenders, with the consent of the
Company so long as no Event of Default has occurred and is continuing, appoint a
successor Agent meeting the qualifications set forth above. In addition and
without any obligation on the part of the retiring Agent to appoint, on behalf
of the Lenders, a successor Agent, the retiring Agent may at any time upon or
after the end of the Lender Appointment Period notify the Company and the
Lenders that no qualifying Person has accepted appointment as successor Agent
and the effective date of such retiring Agent’s resignation which effective date
shall be no earlier than three business days after the date of such notice. Upon
the resignation effective date established in such notice and regardless of
whether a successor Agent has been appointed and accepted such appointment, the
retiring Agent’s resignation shall nonetheless become effective and (i) the
retiring Agent shall be discharged from its duties and obligations as Agent
hereunder and under the Notes but shall not be relieved of any of its
obligations as a Lender and (ii) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as Agent
of the retiring (or retired) Agent, and the retiring Agent shall be discharged
from all of its duties and obligations as Agent hereunder or under the Notes but
shall not be relieved of any of its obligations as a Lender (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Agent’s resignation hereunder and under the Notes, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring Agent, its

 

 

44

 

 


--------------------------------------------------------------------------------



 

sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent.

(b)           Any resignation pursuant to this Section by a Person acting as
Agent shall, unless such Person shall notify the Company and the Lenders
otherwise, also act to relieve such Person and its Affiliates of any obligation
to advance or issue new, or extend existing, Swing Line Advances or Letters of
Credit where such advance, issuance or extension is to occur on or after the
date that is 60 days after such Person gave notice of such resignation. Upon the
acceptance of a successor’s appointment as Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank and Swing Line Bank, (ii) the retiring
Issuing Bank and Swing Line Bank shall be discharged from all of their
respective duties and obligations hereunder or under the Notes, (iii) the
successor Swing Line Bank shall enter into an Assignment and Acceptance and
acquire from the retiring Swing Line Bank each outstanding Swing Line Advance of
such retiring Swing Line Bank for a purchase price equal to par plus accrued
interest and (iv) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

SECTION 8.07. Non-Reliance on Agent and Other Lenders. (a) Each Lender confirms
to the Agent, each other Lender and each of their respective Related Parties
that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Lender or any of their respective
Related Parties, of evaluating the merits and risks (including tax, legal,
regulatory, credit, accounting and other financial matters) of (x) entering into
this Agreement, (y) making Advances and other extensions of credit hereunder and
(z) in taking or not taking actions hereunder, (ii) is financially able to bear
such risks and (iii) has determined that entering into this Agreement and making
Advances and other extensions of credit hereunder is suitable and appropriate
for it.

(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the Notes, (ii) that it has,
independently and without reliance upon the Agent, any other Lender or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement and the Notes based on
such documents and information as it shall from time to time deem appropriate,
which may include, in each case:

(i)            the financial condition, status and capitalization of the Company
and each Designated Subsidiary;

 

(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and the Notes and any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
this Agreement;

 

(iii)          determining compliance or non-compliance with any condition
hereunder to the making of an Advance, or the issuance of a Letter of Credit and
the form and substance of all evidence delivered in connection with establishing
the satisfaction of each such condition;

 

(iv)          the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Agent, any other Lender or
by any of their respective Related Parties under or in connection with this
Agreement, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with this Agreement.

 

SECTION 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as bookrunners, arrangers,
syndication agents or documentation agents listed on the cover page

 

 

45

 

 


--------------------------------------------------------------------------------



 

hereof shall have any powers, duties or responsibilities under this Agreement,
except in its capacity, as applicable, as the Agent or as a Lender hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any Notes, nor consent to any departure by the Company or any other
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following:
(a) waive any of the conditions specified in Section 3.01 or Section 3.02,
(b) increase the Revolving Credit Commitments of the Lenders other than in
accordance with Section 2.18, (c) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (e) change the percentage of the Revolving
Credit Commitments or of the aggregate unpaid principal amount of the Advances,
or the number of Lenders, that shall be required for the Lenders or any of them
to take any action hereunder, (f) reduce or limit the obligations of the Company
under Section 7.01 or release or otherwise limit the Company’s liability with
respect to its obligations under Article VII or (g) amend the definition of
“Required Lenders” or this Section 9.01; provided further that (i) no amendment,
waiver or consent shall, unless in writing and signed by the Agent in addition
to the Lenders required above to take such action, affect the rights or duties
of the Agent under this Agreement or any Note, (ii) no amendment, waiver or
consent shall, unless in writing and signed by each Swing Line Bank in addition
to the Lenders required above to take such action, adversely affect the rights
or obligations of the Swing Line Banks in their capacities as such under this
Agreement; and (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Issuing Banks in addition to the Lenders required above to
take such action, adversely affect the rights or obligations of the Issuing
Banks in their capacities as such under this Agreement.

SECTION 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall be either (x) in writing (including facsimile communication) and
mailed, telecopied or delivered or (y) as and to the extent set forth in Section
9.02(b) and in the proviso to this Section 9.02(a), if to the Company or any
other Borrower, to (or in care of) the Company, at its address at 1114 Avenue of
the Americas, New York, New York 10036, Attention: Senior Vice President and
Treasurer (with a copy at the same address to the Senior Vice President and
General Counsel); if to any Initial Lender, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Lender; and if to the Agent, at its address at Two Penns Way,
New Castle, Delaware 19720, Attention: Bank Loan Syndications Department; or, as
to the Company or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Company and the Agent, provided that materials required to be delivered
pursuant to Section 5.01(h)(i), (ii) or (iv) shall be delivered to the Agent as
specified in Section 9.02(b) or as otherwise specified to the applicable
Borrower by the Agent. All such notices and communications shall, when mailed,
telecopied or e-mailed, be effective when deposited in the mails, telecopied or
confirmed by e-mail, respectively, except that notices and communications to the
Agent pursuant to Article II, III or VII shall not be effective until received
by the Agent. Delivery by facsimile of an executed counterpart of any amendment
or waiver of any provision of this Agreement or any Notes or of any Exhibit
hereto to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart thereof.

(b)           So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Sections 5.01(h)(i), (ii) and
(iv) may be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. Each Borrower agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to such Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, any Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on a password protected internet website
such as Intralinks (the “Platform”). Each Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the

 

 

46

 

 


--------------------------------------------------------------------------------



 

Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by e-mail or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address or addresses to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address(es) for such Lender) and (ii) that any Notice may be sent to such
e-mail address or addresses.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable out-of-pocket expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, any Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Company further agrees to pay on demand all costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, any Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).

(b)           The Company agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) any Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or Letters of Credit, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Company, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto. The Company also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to any Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c)           If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by any Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12,
acceleration of the maturity of any Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other

 

 

47

 

 


--------------------------------------------------------------------------------



 

than on the last day of the Interest Period for such Advance upon an assignment
of rights and obligations under this Agreement pursuant to Section 9.07 as a
result of a demand by the Company pursuant to Section 9.07(a), such Borrower
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.

(d)           Without prejudice to the survival of any other agreement of the
Company and the other Borrowers hereunder, the agreements and obligations of the
Company and the other Borrowers contained in Sections 2.11, 2.14 and 9.04 and
the agreements and obligations of the Company, the other Borrowers and the
Issuing Banks contained in Section 2.10(c) shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any Notes.

(e)           Reimbursement by Lenders. Each Lender severally agrees to
indemnify the Agent and each Issuing Bank (in each case, to the extent not
promptly reimbursed by the Company) from and against such Lender’s ratable share
of any and all losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, disbursements and expenses, joint or several,
of any kind or nature (including the fees, charges and disbursements of any
advisor or counsel for such Person that may be imposed on, incurred by, or
asserted against the Agent or any Issuing Bank, as the case may be, in any way
relating to or arising out of this Agreement or the Notes or any action taken or
omitted by the Agent or any Issuing Bank under this Agreement or the Notes;
provided, however, that no Lender shall be liable for any portion of such
losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits, costs, disbursements or expenses resulting from the Agent’s or
such Issuing Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction, nor shall any
Lender be liable to the extent that any claim with respect to any Special Letter
of Credit under this section relates to an event arising on or after the
Participation Cut-Off Date. Without limitation of the foregoing, each Lender
agrees to reimburse the Agent and each Issuing Bank for its ratable share of any
costs and expenses (including, without limitation, fees and expenses of counsel)
payable by the Company under Section 9.04(a), to the extent that the Agent or
such Issuing Bank is not promptly reimbursed for such costs and expenses by the
Company.

SECTION 9.05. Right of Set-off. Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(e) or (b) (i) the
occurrence and during the continuance of any other Event of Default and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Company or any Borrower against any and all of the obligations of the
Company or any Borrower now or hereafter existing under this Agreement and any
Note held by such Lender, whether or not such Lender shall have made any demand
under this Agreement or such Note and although such obligations may be
unmatured. Each Lender agrees promptly to notify the appropriate Borrower after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company and the Agent and when the Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Company, the Agent and each Lender
and their respective successors and assigns, except that neither the Company nor
any other Borrower shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, so long
as no Default shall have occurred and be continuing, if demanded by the Company
(following a demand by such Lender

 

 

48

 

 


--------------------------------------------------------------------------------



 

pursuant to Section 2.11 or 2.14) upon at least 5 Business Days’ notice to such
Lender and the Agent, will assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, its Unissued Letter of Credit Commitment, the
Advances owing to it, its participations in Letters of Credit and any Note or
Notes held by it); provided, however, that (i) each such assignment shall be of
a constant, and not a varying, percentage of all rights and obligations under
this Agreement related to the Commitments or the Unissued Letter of Credit
Commitment assigned thereby, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender’s rights and obligations under this Agreement, the amount of
(x) the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and (y) the Unissued Letter of
Credit Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof unless, in each case, the
Company and the Agent otherwise agree, (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Company pursuant to this Section 9.07(a) shall be arranged by the Company after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Company pursuant to this Section 9.07(a) unless and until such Lender shall
have received one or more payments from either the Company or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, and (vi) the parties
to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment and a processing and recordation fee of
$3,500 payable by the parties to each such assignment, provided, however, that
in the case of each assignment made as a result of a demand by the Company, such
recordation fee shall be payable by the Company except that no such recordation
fee shall be payable in the case of an assignment made at the request of the
Company to an Eligible Assignee that is an existing Lender, and (vii) any Lender
may, without the approval of the Company or the Agent, assign all or a portion
of its rights to any of its Affiliates or to another Lender unless on the date
of such assignment the assignee would be entitled to make a demand pursuant to
Section 2.11 or 2.14, in which case such assignment shall be permitted only if
the assignee shall waive in a manner satisfactory to the Company in form and
substance its rights to make such a demand. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than its rights
under Sections 2.11, 2.14 and 9.04 to the extent any claim thereunder relates to
an event arising prior such assignment) and be released from its obligations
(other than its obligations under Section 9.04(e) to the extent any claim
thereunder relates to an event arising prior to such assignment) under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or any other Borrower or the
performance or observance by the Company or any other Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own

 

 

49

 

 


--------------------------------------------------------------------------------



 

credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.

(d)           The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and each Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Company, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e)           Each Lender may sell participations to one or more banks or other
entities (other than the Company or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment, the Advances
owing to it and any Note or Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Revolving Credit Commitment to the Borrowers hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Company, the other
Borrowers, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any rights as a Lender hereunder, including, without
limitation, any right to make any demand under Section 2.11 or 2.14 or right to
approve any amendment or waiver of any provision of this Agreement or any Note,
or any consent to any departure by the Company or any other Borrower therefrom,
except to the extent that such amendment, waiver or consent would reduce the
principal of, or interest on, any Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, any Notes or any
fees or other amounts payable hereunder or reduce or limit the obligations of
the Company under Section 7.01 or release or otherwise limit the Company’s
liability with respect to its obligations under Article VII or amend this
Section 9.07(e) in any manner adverse to such participant, in each case to the
extent subject to such participation.

(f)            Any Lender may, in connection with any assignment, participation
or grant of funding option or proposed assignment, participation or grant of
funding option pursuant to this Section 9.07, disclose to the assignee or
participant or proposed assignee or participant, any information relating to any
Borrower furnished to such Lender by or on behalf of such Borrower; provided
that, prior to any such disclosure, the assignee or participant or proposed
assignee or participant shall agree to preserve the confidentiality of any
Information relating to any Borrower received by it from such Lender.

(g)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

 

 

50

 

 


--------------------------------------------------------------------------------



 

 

SECTION 9.08. Confidentiality. Each of the Agent, the Lenders and the Issuing
Bank agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, partners, directors, officers,
employees, agents, advisors and other representatives who need to know the
Information in connection with this Agreement or in connection with other
contemplated transactions for the benefit of the Company (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential on substantially the same terms as provided herein), (b) to the
extent requested by any regulatory authority having jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) to the extent necessary in connection with the exercise of any
remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement for the benefit of the Company containing provisions
substantially the same as those of this Section, to any assignee, participant or
prospective assignee or participant, (g) with the consent of the Company or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the Agent, any
Lender, the Issuing Bank or their respective Affiliates on a nonconfidential
basis from a source other than the Company that, to the knowledge of the Agent,
such Lender, the Issuing Bank or such Affiliate, as applicable, is not in
violation of any confidentiality agreement with the Company.

For purposes of this Section, “Information” means all confidential, proprietary
or non-public information of the Company furnished to the Agent or the Lenders
by the Company.

SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than 15 Business Days’ notice in the
case of any Subsidiary so designated after the Effective Date, notify the Agent
that the Company intends to designate a Subsidiary as a “Designated Subsidiary”
for purposes of this Agreement. On or after the date that is 15 Business Days
after such notice, upon delivery to the Agent and each Lender of a Designation
Agreement duly executed by the Company and the respective Subsidiary and
substantially in the form of Exhibit E hereto, such Subsidiary shall thereupon
become a “Designated Subsidiary” for purposes of this Agreement and, as such,
shall have all of the rights and obligations of a Borrower hereunder. The Agent
shall promptly notify each Lender of the Company’s notice of such pending
designation by the Company and the identity of the respective Subsidiary.
Following the giving of any notice pursuant to this Section 9.07(a), if the
designation of such Designated Subsidiary obligates the Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Revolving Credit Commitment by causing an Affiliate of such Lender to act as the
Lender in respect of such Designated Subsidiary (and such Lender shall, to the
extent of Advances made to and participations in Letters of Credit issued for
the account of such Designated Subsidiary, be deemed for all purposes hereof to
have pro tanto assigned such Advances and participations to such Affiliate in
compliance with the provisions of Section 9.07).

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Borrower, and in
any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Revolving Credit
Commitments of such Protesting Lender shall be terminated; provided that such
Protesting Lender shall have received payment of an amount equal to the
outstanding principal of

 

 

51

 

 


--------------------------------------------------------------------------------



 

its Advances and/or Letter of Credit reimbursement obligations, accrued interest
thereon, accrued fees and all other amounts then payable to it hereunder, from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company or the relevant Designated Subsidiary (in the case of
all other amounts), or (B) cancel its request to designate such Subsidiary as a
“Designated Subsidiary” hereunder.

(b)           Termination. Upon the payment and performance in full of all of
the indebtedness, liabilities and obligations under this Agreement and the Notes
of any Designated Subsidiary then, so long as at the time no Notice of Revolving
Credit Borrowing in respect of such Designated Subsidiary is outstanding, such
Subsidiary’s status as a “Designated Subsidiary” shall terminate upon notice to
such effect from the Agent to the Lenders (which notice the Agent shall give
promptly upon its receipt of a request therefor from the Company). Thereafter,
the Lenders shall be under no further obligation to make any Advance hereunder
to such Designated Subsidiary.

SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York without
giving effect to conflicts of law provisions that might require application of
the laws of a different jurisdiction.

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency or Committed
L/C Currency into Dollars, the parties agree to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase such
Committed Currency or Committed L/C Currency with Dollars at Citibank’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.

(c)           The obligation of the Company and each other Borrower in respect
of any sum due from it in any currency (the “Primary Currency”) to any Lender or
the Agent hereunder shall, notwithstanding any judgment in any other currency,
be discharged only to the extent that on the Business Day following receipt by
such Lender or the Agent (as the case may be), of any sum adjudged to be so due
in such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, the Company and each other
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Agent (as the case may be) against such loss,
and if the amount of the applicable Primary Currency so purchased exceeds such
sum due to any Lender or the Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Agent (as the case may be) agrees to remit
to the Company or such other Borrower such excess.

SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, if any, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. The Company and each other Borrower hereby further

 

 

52

 

 


--------------------------------------------------------------------------------



 

irrevocably consent to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Company at its address specified
pursuant to Section 9.02. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any Notes in the courts of any jurisdiction.

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any Notes in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.14. Substitution of Currency. If a change in any Committed Currency or
Committed L/C Currency occurs pursuant to any applicable law, rule or regulation
of any governmental, monetary or multi-national authority, this Agreement
(including, without limitation, the definitions of Eurocurrency Rate) will be
amended to the extent determined by the Agent (acting reasonably and in
consultation with the Company) to be necessary to reflect the change in currency
and to put the Lenders and the Company in the same position, so far as possible,
that they would have been in if no change in such Committed Currency or
Committed L/C Currency had occurred.

SECTION 9.15. No Liability Regarding Letters of Credit. None of the Agent, the
Lenders nor any Issuing Bank, nor any of their Affiliates, or the respective
directors, officers, employees, agents and advisors of such Person or such
Affiliate, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder, or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or any failure to honor a
Letter of Credit where such Issuing Bank is, under applicable law, required to
honor it. The parties hereto expressly agree that, as long as the Issuing Bank
has not acted with gross negligence or willful misconduct, such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

SECTION 9.16. Patriot Act Notification. Each Lender and the Agent (for itself
and not on behalf of any Lender) hereby notifies the Company and each other
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or the Agent, as applicable, to identify each
Borrower in accordance with the Patriot Act. Each Borrower shall, and shall
cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Agent or any Lenders in order to assist the Agent and the Lenders in
maintaining compliance with the Patriot Act.

SECTION 9.17. No Fiduciary Duty. The Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”) may have
economic interests that conflict with those of the Borrowers. The Borrowers
agree that nothing in the Loan Documents will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lenders and any Borrower, its stockholders or its affiliates. Each Borrower
acknowledges and agrees that (i) the transactions contemplated by the

 

 

53

 

 


--------------------------------------------------------------------------------



 

Loan Documents are arm’s-length commercial transactions between the Lenders, on
the one hand, and such Borrower, on the other, (ii) in connection therewith and
with the process leading to such transaction each of the Lenders is acting
solely as a principal and not the agent or fiduciary of such Borrower, its
management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of such Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising such Borrower on other matters) or any other obligation to
such Borrower except the obligations expressly set forth in the Loan Documents
and (iv) such Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. Each Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.

 

 

54

 

 


--------------------------------------------------------------------------------



 

 

SECTION 9.18. Waiver of Jury Trial. Each of the Company, each other Borrower,
the Agent and the Lenders hereby irrevocably waives, to the fullest extent
permitted by applicable law, all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or any Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  THE INTERPUBLIC GROUP OF     COMPANIES, INC.                     By: /s/ Ellen
T. Johnson

Title:

Senior Vice President and Treasurer


  CITIBANK, N.A.,       as Agent                     By: /s/ Shannon Sweeney 

Title:

Vice President


  Initial Lenders           CITIBANK, N.A.                     By: /s/ Shannon
Sweeney 

Title:

Vice President


  JPMORGAN CHASE BANK, N.A.                     By: /s/ Michelle Cipriani 

Title:

Vice President

 

 

 

 

 

 

 

55

 

 


--------------------------------------------------------------------------------

 

 HSBC BANK USA, NATIONAL ASSOCIATION.

                    By: /s/ Scott Regan 

Title:

Vice President

 

 

MORGAN STANLEY BANK

                    By: /s/ Daniel Twenge

Title:

Authorized Signatory


 

UBS LOAN FINANCE LLC

                    By:/s/ Irja R. Otsa

Title:

Associate Director

  By: /s/ Richard L. Tavrow

Title:

Director


 

ING CAPITAL FINANCE

                    By: /s/ Bill James

Title:

Managing Director

 

 

  

 

 

 

 

56

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

 

LIST OF APPLICABLE LENDING OFFICES

 

 

Name of Initial Lender

Revolving Credit Commitment

Letter of Credit Commitment

Swing Line Commitment

Domestic Lending Office

Eurocurrency Lending Office

Citibank, N.A.

$75,000,000

$0

$10,000,000

Two Penns Way, Suite 200

New Castle, DE 19720

Attn: Heather Puchalski

T: 302 894-6021

F: 212 994-0961

Two Penns Way, Suite 200

New Castle, DE 19720

Attn: Heather Puchalski

T: 302 894-6021

F: 212 994-0961

JPMorgan Chase Bank, N.A.

$75,000,000

$200,000,000

$0

277 Park Avenue, 23 rd Floor

New York, NY 10172

Attn: Susan M Thomas

T: 312 732-7982

F: 312 385-7096

277 Park Avenue, 23 rd Floor

New York, NY 10172

Attn: Susan M Thomas

T: 312 732-7982

F: 312 385-7096

HSBC Bank USA, National Association

$50,000,000

$0

$0

452 Fifth Avenue T-5

New York, NY

Attn: Donna Riley

T: 716 841-4178

F: 716 841-0269

452 Fifth Avenue T-5

New York, NY

Attn: Donna Riley

T: 716 841-4178

F: 716 841-0269

Morgan Stanley Bank

$50,000,000

$0

$0

One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, Utah 84111
Attn: MS Loan Servicing
F: 718 233-2140

 One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, Utah 84111
Attn: MS Loan Servicing
F: 718 233-2140

UBS Loan Finance LLC

$50,000,000

$0

$0

677 Washington Boulevard, 6th Floor

Stamford, CT 06901

Attention: Safraz Hassan

T: 203 719-3143

F: 203 719-3888

677 Washington Boulevard, 6th Floor

Stamford, CT 06901

Attention: Safraz Hassan

T: 203 719-3143

F: 203 719-3888

 

 

 


--------------------------------------------------------------------------------



 

 

 

ING Capital LLC

$35,000,000

$0

$0

1325 Avenue of the Americas

New York, NY 10019

Attn:

T:

F:

1325 Avenue of the Americas

New York, NY 10019

Attn:

T:

F:

 

 

 

 

 

 

Total:

$335,000,000

$200,000,000

$10,000,000

 

 

 

 

2

 

 


--------------------------------------------------------------------------------



 

 

 